Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 1 of 51




                            J
              Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 2 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380




      KeyCite Yellow Flag - Negative Treatment
                                                                                      FINAL JUDGMENT AND ORDER
Distinguished by Commercial Credit Group, Inc. v. Falcon Equipment, LLC
of Jax, W.D.N.C., January 8, 2010
                                                                                      FOR PERMANENT INJUNCTION
                 1997 WL 33642380
                                                                          HULL, J.
    Only the Westlaw citation is currently available.
             United States District Court,                                 *1 Plaintiff Federal Trade Commission brings this action
                    N.D. Georgia.                                         under the Federal Trade Commission Act (“FTC Act”). This
                                                                          matter is before the Court on Plaintiff's Motion for Summary
    FEDERAL TRADE COMMISSION, Plaintiff,
                                                                          Judgment [145–1] on its claims against corporate Defendant
                          v.                                              Wholesale Capital Corporation and individual Defendants
     WINDWARD MARKETING, LTD.; Genisis                                    Sarfraz Tariq and Sabir Saleem.
    Marketing & Administration, Inc.; Crestwood
  Enterprises, Inc.; Wholesale Capital Corporation;
    Mega Magazines, Inc.; All of the above-named
                                                                                                  I. FACTS 1
     corporations doing business as: Wholesale
  Magazine; Premium Magazine; Magazine Express;                           1      In support of its Motion for Summary Judgment,
    Magazines Unlimited; Magazines of America;
                                                                                 Plaintiff FTC filed a “Statement Of Material
    Magazines Limited; Magazine Distributors of                                  Facts As To Which There Is No Genuine
    America; Ronald “Ronny” Jay Pepper; Philip                                   Issue To Be Tried,” in compliance with Local
      Edward Dill; Matthew Corbitt Mizell, Jr.;                                  Rule 56.1.B(1) (formerly LR 220–5(b) NDGa).
   Sarfraz A. Tariq; and Sabir Saleem, Defendants.                               Defendants Wholesale and Tariq failed to file a
                                                                                 Statement Of Material Facts To Which There Exists
                    No. Civ.A. 1:96–CV–615F.                                     An Issue To Be Tried and thus failed to controvert
                                 |                                               specifically Plaintiff FTC's Statement Of Material
                         Sept. 30, 1997.                                         Facts in the manner prescribed by the Local Rules
                                                                                 of this Court. Thus, the material facts contained in
Attorneys and Law Firms
                                                                                 Plaintiff FTC's “Statement Of Undisputed Material
John W. Ragsdale, Jr., Ragsdale Beals Hooper & Seigler,                          Facts” are deemed admitted as to Defendants
Atlanta, GA, for movants.                                                        Wholesale and Tariq. See LR 56.1.B(2) NDGa
                                                                                 (formerly LR 220–5(b) NDGa); see also Jones v.
Katharine B. Alphin, Federal Trade Commission, Atlanta,                          Gerwens, 874 F.2d 1534, 1537 n. 3 (applying rule
GA, David M. Torok, Federal Trade Commission,                                    on appeal). Further, Defendant Saleem presents
Washington, DC, for plaintiff.                                                   evidence relating only to his actual knowledge
                                                                                 regarding the selling Defendants' practices and his
Lawrence S. Burnat, Debra A. Wilson, Schreeder Wheeler
                                                                                 relationship with corporate Defendant Wholesale.
& Flint, John W. Ragsdale, Jr., Ragsdale Beals Hooper &
                                                                                 Defendant Saleem fails to present any evidence
Seigler, Sharon A. Cole, Office of Sharon A. Cole, Steven M.
                                                                                 creating any genuine issues as to any other material
Kushner, Meadows Ichter & Trigg, Colette Resnik Steele, The
                                                                                 facts.
Steel Law Firm, Michael Weinstock, Richard John Capriola,
Weinstock & Scavo, Jay Lester Strongwater, Leeza Rhee                     This case involves the telemarketing of magazine
Cherniak, Strongwater & Associates, Atlanta, GA, Steven B.                subscriptions to consumers throughout the United States.
Lieberman, Bowers Murphy Lieberman Amitrani & Lombo,                      Plaintiff Federal Trade Commission (“FTC”) brings this
Somerville, NJ, for defendants.                                           action seeking permanent injunctive and other relief in this
                                                                          matter, pursuant to sections 5, 13(b) and 19 of the Federal
Sabir Saleem, Cos Cob, CT, pro se.                                        Trade Commission Act (“FTC Act”). 15 U.S.C. §§ 45, 53 &
                                                                          57b. Plaintiff FTC presents evidence showing that Defendants
Mega Magazines, Inc., Forest Park, GA, pro se.                            conducted a nationwide telemarketing and banking scheme



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 3 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

designed to obtain consumers' bank account numbers and
then deposited unsigned demand drafts against the consumers'      *2 Further, during these initial sales calls, the Genisis
bank accounts without the consumers' authorization. Plaintiff    telemarketers usually failed to discuss a method of payment.
FTC contends that Defendants' telemarketing and banking          Instead, they obtained the consumers' checking account
practices were false, deceptive, misleading, and unfair in       numbers using one or more of several ruses. In some
violation of Section 5(a) of the FTC Act. 15 U.S.C. § 45(a).     instances, the telemarketers told consumers that their account
                                                                 numbers were needed so that the sweepstakes winnings could
                                                                 be deposited directly into the consumers' accounts. In other
A. Defendants' Telemarketing Scheme                              cases, the telemarketers told consumers that their account
Defendants' scheme required the cooperation of numerous          numbers were needed for verification or identification
parties. Each corporate Defendant and individual Defendant       purposes in order to receive the promised awards or to
played an integral role in the telemarketing transactions in     enter the sweepstakes. Still, in other cases, the telemarketers
issue in this case.                                              stated affirmatively that they could not withdraw money from
                                                                 the consumers' checking accounts without the consumers'
                                                                 permission. In fact, many consumers told the telemarketers
   1. The Selling Defendants
                                                                 outright that no money was to be withdrawn from their bank
Defendant Genisis Marketing & Administration, Inc.
                                                                 accounts.
(“Genisis”), whose owner and sole officer is Defendant
Phillip Edward Dill, initiated the telemarketing transactions
                                                                 In some instances, Genisis telemarketers disclosed the fact
by making unsolicited telephone calls or “cold calls” to
                                                                 that money would be withdrawn from the consumers' bank
consumers. Defendant Genisis's role was to sell the magazines
                                                                 accounts. But even in these instances, the telemarketers never
and obtain the consumers' bank account numbers. Defendant
                                                                 told consumers that the withdrawals would be in one large
Genisis obtained the consumers' bank account numbers
                                                                 lump sum. In those situations, consumers provided their
through making misrepresentations which were, at best,
                                                                 account numbers with the mistaken understanding that they
misleading, and, at worst, deceptive.
                                                                 would be paying only $1.89 or $1.91 each week or month,
                                                                 rather than an immediate sum of $282.12 or $297.96.
First, the Genisis telemarketers would congratulate the
consumers on being “winners” or “finalists” in a sweepstakes.
The telemarketers offered the consumers various awards,             2. The Verifying Defendants
such as diamond watches, Bahamas vacations, and three-           After Defendant Genisis obtained the consumers' magazine
piece leather luggage sets. In addition, the telemarketers       orders and bank account numbers, Defendant Windward
offered the consumers cash certificates for groceries, usually   Marketing, Ltd. (“Windward”) made follow-up “verification”
valued at $250, which the telemarketers claimed could            calls to consumers, usually between one hour and two days
be used “like cash” for groceries. Often, the Genisis            after the initial calls from Genisis. These verification calls
telemarketers told the consumers that the cash certificate for   lasted approximately thirty seconds. During these second
groceries would pay virtually for the consumers' magazine        calls, Defendant Windward's telemarketers mentioned the
subscriptions. The grocery certificates turned out to be         sweepstakes and then reviewed and misrepresented again the
numerous “cents off” coupons (for various products) that         “prizes” that the consumers were to receive. The Windward
could be obtained in any Sunday newspaper.                       telemarketers then used the ruse of telling the consumers
                                                                 that the consumers' banks were a “billing agents.” This
The Genisis telemarketers offered the consumers two free         deflated the consumers' concerns about the callers' having the
one-year subscriptions to monthly magazines, such as Life        consumers' bank account numbers.
or Good Housekeeping, if the consumers would agree to
subscribe to weekly magazines, such as Time or Newsweek.         These verification calls were the first occasion that many of
The telemarketers offered multi-year subscription terms at       the consumers learned that they somehow had unknowingly
various rates, typically $1 .89 or $1.91 per week (which         authorized Defendants to debit money from the consumers'
translates to a range of $282.12 to $297 .96 for the three-      bank accounts. During the verification calls, Defendant
year subscriptions the telemarketers pushed). Generally, the     Windward's callers would tell consumers that when they gave
telemarketers did not tell the consumers the total prices for    out their bank account numbers, they authorized Defendants
the subscriptions.                                               to debit their accounts to pay for the magazine subscriptions.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 4 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

However, the callers did not express this matter clearly, but      at most, attempted to verify something that never occurred.
rather stated that, “when you gave us the checking account         The evidence shows that the consumers never authorized
information, you authorized us to deduct that under the name       Defendant Genisis to prepare demand drafts on their bank
Magazine Distributors of America” or the name of some other        accounts or to debit immediately the consumers' bank
company. After stating that “you authorized us to deduct           accounts for $297.96 based on demand drafts without the
that,” the callers quickly changed the subject to distract the     consumers' signatures. Because there were no authorizations
consumers' attention by giving out the telemarketers' first        to begin with, there were no authorizations being “verified”
names and customer service numbers. Through this process,          in these calls. Even Defendant Windward admitted that in
Defendants Genisis and Windward contend that Defendant             making these calls, Defendant Windward found that at least
Windward “verified” that the consumers previously had              37% of the consumers had not authorized anything.
authorized lump sum deductions of $297.96.

 *3 However, in many of the transcribed “verification”               3. The Debiting Defendants
calls, the consumers told the “verifiers” that the consumers       After conducting this “verification” process, Defendant
understood that they were authorizing only $1.91 a week and        Windward, over Dill or Pepper's signature, sent
not authorizing lump sum payments for three years. Other           Defendants Wholesale Capital Corporation (“Wholesale”)
consumers explained that they were to receive billings and         and Crestwood Enterprises (“Crestwood”) 2 a list of
never authorized any direct withdrawals out of their bank          “verified” orders and bank drafts on the consumer accounts.
accounts. During numerous other “verification” calls, the          Defendant Windward sent the bank drafts by Federal Express
consumers stated that they never understood that any money         to expedite collection on the consumers' accounts. These bank
was to come out of their bank accounts and either hung up or       drafts listed as payee one of multiple d/b/a's discussed below
instructed the “verifiers” to cancel the whole thing.              used by Defendants Wholesale and Crestwood. The bank
                                                                   drafts did not contain the signatures of the consumers, but
Additionally, in some cases, the verifiers misrepresented the      instead asserted that an authorized signature was on file or
situation, asserting that no money was to be withdrawn             audio recorded by depositor and guaranteed by the named
from the consumers' accounts. In any event, the verifiers          payee listed on the check, as follows:
never asked consumers for express authorization to prepare
bank drafts without the consumers' signatures and to debit         2        Defendant Crestwood was one of two corporations
their bank accounts by those bank drafts. The verifiers also                that received the bank drafts from Defendant
never asked the consumers whether the consumers previously                  Windward. Defendant Crestwood was responsible
had authorized other callers to do so. Instead, the verifiers               for debiting consumers' bank accounts to
told consumers that when they provided their bank account                   complete the telemarketing transactions begun
information to the initial telemarketers, they “authorized us               by Defendants Genisis, Mega, and Windward.
to deduct it.”                                                              Defendant Corbitt Mizell (“Mizell”) incorporated
                                                                            Crestwood on March 16, 1992 and was the sole
Finally, while the Court recognizes that on some occasions,                 owner and officer of Crestwood from 1992 until
some consumers did appear to understand during the                          1996. Crestwood had only one full-time employee,
“verification” calls that they had bought a magazine                        secretary Deborah Alston. In June, 1995, Kent
subscription for thirty-six months for $297.96, even then                   Holbrook, an accountant, became a consultant to
the “verification” callers made it appear that the consumers                Defendant Crestwood. Subsequently, on January
had been billed the $297.96 through their banks as their                    11, 1996, Holbrook became president of Defendant
billing agents and that, in any event, the costs were offset by             Crestwood.
free grocery shopping or grocery shopping “on us.” Again,
however, the free grocery shopping amounted to $250 worth
                                                                        *4 Authorized signature on file and/or audio recorded
of cents off coupons that could have been obtained in any
                                                                       by depositor and guaranteed by above named company.
Sunday newspaper.
                                                                       For questions regarding this draft please call [a toll-free
                                                                       number].
Even interpreting the most favorable “verification” calls in the
manner most favorable to Defendants, the “verification” calls,         (See, e.g., Pla. Exh. 58 at 5.). 3 In fact, the payee listed
                                                                       on the bank draft did not answer at the toll-free number.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 5 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

    Selling Defendant Windward answered at the toll-free         functions that of a Controller for Wholesale Capital
    number.                                                      Corporation and performed the services of Bookkeeping,
3                                                                Accounting and Data Management.” (Tariq aff., exh. B.)
        In addition to evidence filed along with its Motion
                                                                 Defendant Tariq also testifies that Defendant Saleem handled
        for Summary Judgment, Plaintiff FTC relies on
                                                                 all the records for Defendant Wholesale and was responsible
        evidence already submitted in support of its Motion
                                                                 for sending out all the money. Defendant Wholesale paid
        for Preliminary Injunction. Unless otherwise noted,
                                                                 Defendant Saleem a retainer of $18,000 per year for these
        all exhibits referred to herein are exhibits presented
                                                                 services. Defendant Saleem admits performing bookkeeping
        in connection with Plaintiff FTC's Motion for
                                                                 and accounting services for Defendant Wholesale and
        Preliminary Injunction.
                                                                 receiving $ 18,000 for these services.
During 1994–96, Defendant Crestwood maintained
commercial bank accounts in the names of “Magazines               *5 Plaintiff FTC's undisputed evidence also shows that
Unlimited” and “Magazine Distributors of America” and            Defendant Saleem was the individual who received the
handled banking transactions through the accounts in             unsigned bank drafts from Defendant Windward and
those names. Likewise, Defendant Wholesale established           deposited them into Defendant Wholesale's bank accounts.
bank accounts under the names “Wholesale Magazine,”              Defendant Saleem does not dispute that Defendant Windward
“Premium Magazine,” and “Magazine Express.” Theses               sent the unsigned bank drafts via Federal Express to
were the names listed as payees on the consumers' bank           Defendant Wholesale in care of Defendant Saleem at
drafts, and Defendants Crestwood and Wholesale deposited         Defendant Saleem's business in Connecticut, and does not
demand drafts drawn against consumers' accounts into             dispute that he was the individual who received the bank
these commercial bank accounts. Without access to these          drafts without the consumers' signatures. Further, Defendant
commercial bank accounts, Defendants Genisis, Mega, and          Saleem admits that he physically deposited checks written by
Windward would not have been able to debit monies from           consumers on behalf of Defendant Wholesale.
the consumers' accounts and would not have been able to
obtain the consumers' money. Thus, Defendants Wholesale          It is important to note at this juncture that Defendant
and Crestwood were integral parts of Defendants Genisis,         Wholesale was established for the purpose of factoring
Mega, and Windward's overall scheme. Defendant Crestwood         accounts. In other words, Defendant Wholesale's whole
and individual Defendants Holbrook and Mizell have entered       business was collecting on invoices or “bank checks” for
into stipulated final orders with Plaintiff FTC. Accordingly,    a fee and remitting funds it collected (minus its fee) to
the Court does not discuss their actions any further.            its client. Thus, as the person responsible for maintaining
                                                                 Defendant Wholesale's records, depositing its checks (signed
The evidence also shows that the individuals responsible         or unsigned), and sending money to Defendant Wholesale's
for the day-to-day operations of Defendant Wholesale             clients (here, Defendants Windward and Genisis), Defendant
participated in this process. Defendant Sarfraz A. Tariq         Saleem clearly controlled the day-to-day activities of
(“Tariq”) is the president and sole owner of Wholesale.          Defendant Wholesale.
Defendant Tariq opened the bank accounts in New York and
New Jersey that Defendant Wholesale used to process the          Defendant Saleem contends that he had no control over
bank drafts on consumers' accounts received from Defendant       Defendant Wholesale's activities. Defendant Saleem's sole
Windward. Defendant Tariq has signed other papers on behalf      position is that he was not an employee of Defendant
of Wholesale, including UCC financing statements and legal       Wholesale and thus cannot be said to have controlled
representation consent forms.                                    Defendant Wholesale's activities. However, Defendant
                                                                 Saleem fails to present any evidence that supports this
Plaintiff FTC also contends that Defendant Sabir Saleem          contention with his Response to Plaintiff FTC's Motion for
(“Saleem”) handles the day-to-day activities of Defendant        Summary Judgment. Defendant Saleem also does not cite
Wholesale. Defendants Windward and Genisis contacted             to any evidence in the record that supports this contention.
Saleem almost daily. In fact, Defendant Pepper always            Further, during his deposition, Defendant Saleem continually
dealt with Defendant Saleem on business matters, between         invoked his Fifth Amendment privilege and declined to
Defendant Windward and Defendant Wholesale. Defendant            answer any questions about his activities with Defendant
Tariq explains that “since the start of business of Wholesale    Wholesale. The only evidentiary support in the entire
Capital Corporation in 1994, Mr. Saleem has rendered


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       4
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 6 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

record for Defendant Saleem's contention that he was not             Defendant Sabir Saleem to handle the transactions between
an employee of Defendant Wholesale is a lone averment                Defendant Windward and Defendant Wholesale. Defendant
contained in a affidavit presented in 1996 in opposition to          Tariq testifies that Defendant Saleem handled all the records
Plaintiff FTC's Motion for Preliminary Injunction.                   for Defendant Wholesale and controlled the day to day
                                                                     activities of Defendant Wholesale. (Tariq dep. at 67–68.)
Arguably, the Court does not need to consider this affidavit         Defendant Windward sent the bank drafts by Federal Express
filed in opposition to Plaintiff FTC's Motion for Preliminary        to Defendant Wholesale in care of Defendant Saleem at
Injunction for purposes of Plaintiff FTC's Motion for                Saleem's business in Connecticut.
Summary Judgment. However, even considering Defendant
Saleem's earlier affidavit, he testifies only that he was not        Defendant Saleem operates a business known as Cotton
an employee of Defendant Wholesale. Even accepting this              Fair Uniform (“Cotton Fair”) in Coscob, Connecticut,
conclusory averment as true, Defendant Saleem's affidavit            which provides linens, physician and nursing uniforms,
does not refute the fact that Defendant Saleem was a direct          and towels to hospitals and other businesses. According
agent for Defendant Wholesale with full power and authority          to Saleem, Cotton Fair has over seventy active customers.
to handle all of Defendant Wholesale's financial matters.            President Tariq completed banking forms so that Defendant
                                                                     Wholesale's bank statements would be sent to Cotton Fair's
Control over activities can be accomplished in a number of           address in Connecticut and not to Defendant Wholesale's
ways; and in determining whether a person has control over           office in New Jersey.
activities, the Court does not look solely to a person's position,
but also considers the control that a person actually exercises      Defendant Saleem performed bookkeeping and accounting
over given activities. Defendant Saleem did not have to              services for Defendant Wholesale and, according to Plaintiff
be Defendant Wholesale's employee, or even an officer,               FTC, deposited the bank drafts into Defendant Wholesale's
to control Defendant Wholesale's activities. The evidence            accounts at the National Bank of Pakistan in New York under
shows, without dispute, that Defendant Saleem was given              one of the three d/b/a's mentioned earlier–namely, “Magazine
full authority, responsibility, and control in whatever capacity     Express,” “Premium Magazine,” and “Wholesale Magazine.”
he chooses to classify himself, to handle all the financial          However, Defendant Wholesale experienced an average 40%
matters relating to Defendant Wholesale's transactions with          return rate on the bank drafts received from Defendant
Defendant Windward. Indeed, Defendant Saleem specifically            Windward–that is, 40% of the checks were returned as
had the authority to control all of the precise actions which        unauthorized. Both Defendants Tariq and Saleem were aware
comprised the unfair practices for which Plaintiff FTC               that at least 40% of the unsigned consumer bank drafts sent by
contends that Defendant Wholesale should be held liable.             Defendant Windward were being returned as unauthorized.

                                                                     In fact, the National Bank of Pakistan wrote Defendant
B. The Culpability Of Defendants Wholesale, Tariq, and               Wholesale a letter, dated January 20, 1995, advising that it
Saleem                                                               was closing Defendant Wholesale's bank accounts because
 *6 Again, Defendant Wholesale processed printed bank                of numerous consumer complaints that Defendant Wholesale
drafts on consumers' accounts for Defendant Windward–but             was submitting for clearing drafts drawn on consumers'
just used different fictitious magazine names as payees. In          accounts without authorization. The letter stated as follows:
return, Defendant Wholesale received six to eight percent
of the sums collected on the bank drafts. During January
21, 1994 through January 11, 1996, Defendant Wholesale
                                                                                 It has come to our attention that
deposited approximately $15,573,978 in bank drafts drawn
                                                                                 the activities of the two corporations
on consumers' accounts for Defendant Windward. Defendant
                                                                                 captioned above have resulted in
Wholesale received over $1 million in fees for providing this
                                                                                 numerous consumer complaints with
substantial assistance and for facilitating these telemarketing
                                                                                 respect to the operation of such
transactions.
                                                                                 accounts maintained with National
                                                                                 Bank of Pakistan, New York Branch.
Defendant Wholesale was incorporated in New Jersey
                                                                                 We have been contacted by the office
and is wholly owned by Defendant Safraz A. Tariq.
                                                                                 of the Attorney General of the State
However, according to Plaintiff FTC, Defendant Tariq hired


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 7 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

            of West Virginia who is presently                                 here to recognize there's a problem
            investigating this matter. Among                                  and there's a violation of the law.
            the allegations made are claims
            that the corporations have, without
            authorization, submitted to National                (Exhibit 103, at 15.) The investigator also told Defendant
            Bank of Pakistan, for clearing, various             Saleem:
            sight drafts drawn on accounts on
            your prospective customers. These
            allegations are deemed serious, and in                          DH I think one of the things, too,
            light of the fact that National Bank                             that you're not hearing is that
            of Pakistan is listed as the address                             even though you're dealing with
            through whom your corporations may                               our office right now, I have had
            be contacted, we have determined to                              inquiries from over twenty other
            close both of the above referred two                             states that want to take some type
            accounts thirty (30) days from the date                          of administrative action [against]
            of this letter.                                                  either Windward or Wholesale,
                                                                             whoever they can get a hold to or
                                                                             whoever they can figure out is at the
 *7 (Exh. 123 at 4). Other records of Defendant Wholesale                    bottom of this. So it's not just this
show consumer complaints about unauthorized bank drafts                      state agency. We just finally got to
as early as 1994. Despite the National Bank of Pakistan's                    you, because there was a web that
warning that the bank drafts were not authorized by                          was hiding who was involved with
consumers and that the allegations were serious, Defendants                  this.
Wholesale, Tariq, and Saleem continued to collect of the bank
drafts received from Defendant Windward.
                                                                (Exh. 103 at 16.) Later in the interview, Defendant Saleem
Investigators with the Georgia Governor's Office of             responded as follows:
Consumer Affairs conducted a telephone interview with
Sabir Saleem on May 3, 1995 and explained to him
all of the consumer complaints about Defendants Genisis
                                                                            SS Well, I'm sorry to hear that, and just
and Windward, including the misrepresentations about the
                                                                              all I need to know from you is if
Bahamas vacations, the $250 in grocery certificates, the
                                                                              they are not doing proper business,
purportedly valuable diamond watches that are worth only
                                                                              then we have just to, we have to
$5–10, and the unauthorized withdrawals from consumers'
                                                                              conclude that they are not a good
bank accounts for magazine subscriptions. Defendant Saleem
                                                                              customer and stop doing business
responded that Defendants Windward and Genisis had sold
                                                                              with them.... I mean that is what I
over 30,000 invoices and that he knew about only forty-three
                                                                              have to really be certain if they are
complaints. During that May 3, 1995 interview, the Georgia
                                                                              really doing bad practices, then we
investigators told Defendant Saleem about the problems with
                                                                              don't want to do business with them.
Defendants Windward and Genisis's activities as follows:


                                                                (Exhibit 103, at 17.) Despite the 40% check return rate,
            JB Well, see, you fail to understand
                                                                the information from the National Bank of Pakistan,
              what we are handling here is the Fair
                                                                and the Georgia Governor's Office of Consumer Affairs'
              Business Practices Act; and we don't
                                                                investigation, Defendants Wholesale, Tariq, and Saleem
              even need the volume that we have
                                                                continued unabated to deposit the unauthorized and unsigned
                                                                bank drafts on the consumer accounts received from




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      6
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 8 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

Defendant Windward and to facilitate the telemarketing           summary judgment in the Eleventh Circuit states that the
transactions for Defendants Genisis and Windward.                moving party must show the court that no genuine issue of
                                                                 material fact should be decided at trial. Haves v.. City of
                                                                 Miami, 52 F.3d 918, 920 (11th Cir.1995); Clark v. Coats &
C. Procedural History                                            Clark. Inc., 929 F.2d 604, 606–09 (11th Cir.1991). Unless
On March 12, 1996, Plaintiff FTC brought this action against     the movant for summary judgment meets its burden under
Defendants and moved for an ex parte temporary restraining       Federal Rule of Civil Procedure 56, the obligation of the
order (“TRO”) to halt Defendants from continuing unfair          opposing party does not arise even if no opposing evidentiary
and deceptive practices. On the same day, this Court entered     material is presented by the party opposing the motion. Clark,
a TRO freezing Defendants' assets, appointing a temporary        929 F.2d at 607–08.
receiver, and setting a hearing on Plaintiff FTC's Motion for
Preliminary Injunction on March 14, 1996. The hearing was        While all evidence and factual inferences are to be viewed
continued to March 19, 1996, and further continued to March      in a light most favorable to the nonmoving party, Rollins
27, 1996. On March 27, 28, and 29, 1996, the Court conducted     v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir.1987);
an evidentiary hearing on heard oral arguments from counsel.     Everett v. Napper, 833 F.2d 1507, 1510 (11th Cir.1987), “the
On April 3, 1996, the Court entered. a Preliminary Injunction    mere existence of some alleged factual dispute between the
enjoining Defendants' telemarketing activities, continuing the   parties will not defeat an otherwise properly supported motion
asset freeze as to most of Defendants' assets, and appointing    for summary judgment; the requirement is that there be no
a permanent receiver. On April 18, 1996, the Court vacated       genuine issue of material fact.” Anderson v. Liberty Lobby,
its April 3, 1996 Preliminary Injunction but reissued the same   477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
with minor corrections.                                          An issue is not genuine if it is unsupported by evidence, or if
                                                                 it is created by evidence that is “merely colorable” or is “not
 *8 By December 13, 1996, all Defendants, except for             significantly probative.” Id. at 250; see also Haves, 52 F.3d at
corporate Defendants Windward, Mega, and Wholesale               920 (“[A] genuine issue of material fact does not exist unless
and individual Defendants Pepper, Tariq, and Saleem, had         there is sufficient evidence favoring the non-moving party for
settled with Plaintiff FTC and entered into Stipulated Final     a reasonable jury to return a verdict in its favor.”). A mere
Orders for Permanent Injunction. On December 13, 1996,           scintilla of evidence is insufficient to create a jury question;
Plaintiff FTC filed its Motion for Summary Judgment against      rather, there must be conflict in substantial evidence to create
all the remaining Defendants. Subsequently, On February          question for jury. Anderson; 477 U.S. at 252; Gordon v. E.L.
20, 1997, Plaintiff FTC and Defendants Windward and              Hamm & Associates, Inc., 100 F.3d 907, 910 (11th Cir.1996).
Pepper entered into Stipulated Final Judgment and Order for      Similarly, a fact is not material unless it is identified by the
Permanent Injunction. On April 22, 1997, the Court entered       controlling substantive law as an essential element of the
a Final Judgment and Order for Permanent Injunction against      nonmoving party's case. Id. at 248.
Defendant Mega based on Plaintiff FTC's unopposed Motion
for Default Judgment.                                             *9 Where neither party can prove either the affirmative or
                                                                 the negative of an essential element of a claim, the movant
Thus, the only remaining Defendants in this case are corporate   meets its burden on summary judgment by showing that the
Defendant Wholesale and individual Defendants Tariq and          opposing party will not be able to meet its burden of proof at
Saleem.                                                          trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct.
                                                                 2548, 91 L.Ed.2d 265 (1986). In Celotex, the Supreme Court
                                                                 interpreted Federal Rule of Civil, Procedure 56(c) to require
                      II. DISCUSSION                             the moving party to demonstrate that the nonmoving party
                                                                 lacks evidence to support an essential element of its claim.
A. Summary Judgment Standard                                     Thus, the movant's burden is “discharged by ‘showing’—that
Federal Rule of Civil Procedure 56(c) defines the standard for   is, pointing out to the district court—that there is an absence
summary judgment as follows: courts should grant summary         of evidence to support the nonmoving party's case.” Id.
judgment when “there is no genuine issue as to any material
fact and ... the moving party is entitled to a judgment as
a matter of law.” Fed.R.Civ.P. 56(c). The general rule of        B. Corporate Defendant Wholesale



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 9 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

Plaintiff FTC contends that Defendant Wholesale violated
section 5 of the FTC Act by debiting consumers' bank
accounts without the consumers' authorization. The FTC Act                       In an FTC Act Section 13(b)
provides in relevant part that “unfair or deceptive acts or                      enforcement action in which the
practices in or affecting commerce are declared unlawful.”                       government seeks restitution to
15 U.S.C. § 45(a). Defendants' telemarketing scheme (the                         compensate thousands of individual
initial sales of magazine subscriptions and the subsequent                       victims of unlawful practices, in
use of demand drafts to debit customers' bank accounts) is                       contrast to a private action for fraud,
commerce or affects commerce as the word “commerce” is                           such representative proof of injury
defined in the Act. 15 U.S.C. § 44. Section 13(b) of the                         suffered is sufficient to justify the
FTC Act, 15 U.S.C. § 53(b), authorizes this Court to enter                       requested relief ... Requiring proof of
a preliminary and permanent injunction and order consumer                        subjective reliance by each individual
redress, disgorgement, and restitution to prevent or remedy                      consumer would thwart effective
any violation of any provision of law enforced by the FTC,                       prosecution of large consumer redress
as follows.                                                                      actions and frustrate the statutory goals
                                                                                 of the section.

             Upon a proper showing that, weighing
             the equities and considering the                        *10 FTC v. U.S. Oil & Gas Corp., 1987 U.S. Dist. LEXIS
             Commission's likelihood of ultimate                    16137 at *68 (S.D.Fla. July 10, 1987). “A presumption of
             success, such action would be in the                   actual reliance arises once the Commission has proved that
             public interest, and after notice to                   the defendant made material misrepresentations, that they
             the defendant, a temporary restraining                 were widely disseminated, and that consumers purchased the
             order or a preliminary injunction may                  defendant's product.” FTC v. Figgie Int'l. Inc., 994 F.2d 595,
             be granted without bond ... [and] in                   605 (9th Cir.1993).
             proper cases the Commission may
             seek, and after proper proof, the Court                Express claims, or deliberately-made implied claims, used
             may issue, a permanent injunction.                     to induce the purchase of a particular product or service
                                                                    are presumed to be material. In re Thompson Medical
                                                                    Co., Inc., 104 F.T.C. 648, 816 (1984), aff'd, 791 F.2d 189
15 U.S.C. § 53(b); See also FTC v. GEM Merchandising                (D.C.Cir.1986). Moreover, any representations concerning
Corp., 87 F.3d 466, 468 (11th Cir.1996); FTC v. United States       the price of a product or service are presumptively material. In
Oil & Gas Corp., 748 F.2d 1431, 1434 (11th Cir.1984); FTC           re Removatron Int'l Corp., 111 F.T.C. 206, 309 (1988), aff'd,
v. H.N. Singer, Inc., 668 F.2d 1107, 1113 (9th Cir.1982).           884 F.2d 1489 (1st Cir.1989) (citing Thompson Medical, 104
                                                                    F.T.C. at 817). “Deception may be accomplished by innuendo
                                                                    rather than by outright false statements.” Regina Corp. v.
   1. Liability for Deceptive Practices under the FTC Act           FTC, 322 F.2d 765, 768 (3d Cir.1963).
An act or practice is deceptive under section 5 if it involves
a material representation or omission that is likely to mislead     Proof of intent to deceive is not required under section
consumers acting reasonably under the circumstances. FTC            5. “A company that deceives consumers through reckless
v.. Jordan Ashley, Inc., No. 93–2257, 1994 WL 200775, at            even simply negligent disregard of the truth may do just
*2 (S.D.Fla. Apr.5, 1994) (citing FTC v. Amy Travel Serv.,          as much harm as one that deceives consumers knowingly.”
Inc., 875 F.2d 564, 573 (7th Cir.1989)); FTC v. Atlantex            Sears Roebuck & Co. v. FTC, 95 F.T.C. 406, 517 n. 9
Assocs., No. 87–45, 1987 WL 20384, at *9 (S.D.Fla. Nov.25,          (1980). In other words, Plaintiff FTC is required to show
1987), aff'd, 872 F.2d 966 (11th Cir.1989). A representation        only that Defendants, here Defendant Wholesale, had or
or omission is material if it is of the kind usually relied on by   should have had knowledge or awareness of any relevant
a reasonably prudent person. Id. The FTC, however, need not         misrepresentations. Amy Travel, 875 F.2d at 574. This
present proof of subjective reliance by each victim.                knowledge requirement may be satisfied by showing that
                                                                    Defendant Wholesale had either (1) actual knowledge of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 10 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

material misrepresentations, (2) reckless indifference to the      this showing by, among other things, establishing that the
truth or falsity of such representations, or (3) awareness of a    consumers here were injured by a practice for which they
high probability of fraud along with an intentional avoidance      did not bargain. Cf. Orkin Exterminating Co., 849 F.2d at
of the truth. Id.                                                  1364–65. Further, although the actual injury to individual
                                                                   customers may be small, this does not mean that such injury
                                                                   is not “substantial.” See American Fin. Servs., 767 F.2d at 972
   2. Liability for Unfair Practices under the FTC Act             (Commission's Policy Statement makes clear that injury may
An act or practice is unfair under section 5 if it results in      be, sufficiently substantial if it causes small harm to a large
substantial consumer injury that is not reasonably avoidable       class of people). The large number of consumers was injured
and is not outweighed by any countervailing benefits to            here is sufficient to establish substantial injury. Id.
consumers or to competition. 15 U.S.C. § 45(n); see also
Orkin Exterminating Co. v. FTC, 849 F.2d 1354, 1364 (11th          As for the second prong of the unfairness standard, certain
Cir.1988) (citing Letter from the FTC to Senators Danforth         practices can create a mixture of both beneficial and
and Ford (December 17, 1980)); American Financial Services         adverse consequences. However, when a practice produces
v. FTC, 767 F.2d 957, 971 (D.C.Cir.1985), cert. denied, 475        clear adverse consequences for consumers that are not
U.S. 1011 (1986).                                                  accompanied by an increase in services or benefits to
                                                                   consumers or by benefits to competition, the unfairness of the
In 1980, the Commission promulgated a policy statement             practice is not outweighed. Cf. Orkin Exterminating Co., 849
containing an abstract definition of “unfairness” which            F.2d at 1365.
focuses on unjustified customer injury. See American Fin.
Servs., 767 F.2d at 971. Under the standard enunciated in this     Finally, as to the third prong of the unfairness standard–that
policy statement, to justify a finding of unfairness, the injury   is, whether consumers reasonably could have avoided any
must satisfy three tests. It must be substantial; it must not      injury–the Court focuses on whether the consumers had a
be outweighed by any countervailing benefits to consumers          free and informed choice that would have enabled them to
or competition that the practice produces; and, it must be an      avoid the unfair practice. American Fin. Servs., 767 F.2d at
injury that consumers themselves could not reasonably have         976; see also International Harvester, 104 F.T.C. at 1061.
avoided. Orkin Exterminating Co., 849 F.2d at 1364 (citing         “Consumers may act to avoid injury before it occurs if they
Letter from the FTC to Senators Danforth and Ford dated            have reason to anticipate the impending harm and the means
December 17, 1980).                                                to avoid it, or they may seek to mitigate the damage afterward
                                                                   if they are aware of potential avenues toward that end.” Orkin
 *11 Congress has not enacted any more particularized              Exterminating Co., 849 F.2d at 1365 (quoting FTC v. Orkin
definition of unfairness to limit the Commission's discretion.     Exterminating Co., 108 F.T.C. 341, 366 (1986)).
Indeed, the most significant Congressional responses to the
Policy Statement have not been criticisms or rejections, but
proposals to enact the Commission's three-part consumer               3. Defendant Wholesale is Liable for Its Own Unfair
injury standard into law. American Fin. Servs., 767 F.2d at           Practices Committed during Defendants' Telemarketing
982 (citation omitted). Nevertheless, as the ultimate authority       Scheme
charged with the construction of federal statutes, the courts      While the facts of this case would permit Plaintiff FTC to
must set aside Commission orders that are inconsistent with        seek to hold corporate Defendant Wholesale and individual
the Commission's statutory mandate or Congressional intent.        Defendants Tariq and Saleem liable for the deceptive
FTC v. Colgate–Palmolive Co., 380 U.S. 374, 385, 85                practices of the other Defendants in this case on a theory
S.Ct. 1035, 13 L.Ed.2d 904 (1965). However, in deciding            of accomplice liability, that is not the basis of liability on
whether Defendants Wholesale, Tariq, and Saleem's conduct          which Plaintiff FTC relies. Rather, Plaintiff FTC contends that
was “unfair,” the Court owes “some deference” to the               Defendants Wholesale, Tariq, and Saleem engaged in unfair
Commission's express position on the issue. FTC v. Indiana         practices that resulted in substantial injury to the consumers
Federation of Dentists, 476 U.S. 447, 454, 106 S.Ct. 2009, 90      at issue in this case.
L.Ed.2d 445 (1986).
                                                                    *12 The facts that Defendant Wholesale and Tariq are
The first prong of the unfairness standard requires a finding      deemed to have admitted are outlined in detail above.
of substantial injury to consumers. Plaintiff FTC can make         However, numerous facts bear repeating. The evidence shows


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            9
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 11 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

that Defendant Wholesale facilitated and provided substantial           as possible–before the so-called buyer's remorse
assistance to Defendants Genisis and Windward's deceptive               would set in and the buyers could call and “lie” to
scheme by depositing unauthorized bank drafts on consumers'             the banks.
accounts into bank accounts opened by Defendant Wholesale        Second, as stated earlier, the National Bank of Pakistan
in the names of various fictitious magazines. The magazine       wrote Defendant Wholesale a letter, dated January 20, 1995,
names under which Defendant Wholesale opened the bank            advising that it was closing Defendant Wholesale's bank
accounts were the same magazines that Defendant Windward         accounts because of numerous consumer complaints that
used as payees on the unauthorized checks. Further, while it     Defendant Wholesale was submitting for clearing drafts
was Defendant Wholesale that opened the bank accounts in         drawn on consumers' accounts without authorization. Other
the names of the fictitious magazines, the telephone number      records of Defendant Wholesale show consumer complaints
on the check to which consumers' banks were to refer if they     about unauthorized bank drafts as early as 1994. Despite
had any questions was answered by Defendant Windward's           the National Bank of Pakistan's warning that the bank drafts
employees.                                                       were not authorized by consumers and that the allegations
                                                                 were serious, Defendant Wholesale continued unabated its
Defendant Wholesale does not dispute that it opened bank         collection of the bank drafts received from Defendant
accounts for the selling Defendants. Nor does Defendant          Windward.
Wholesale dispute that many of the bank drafts deposited
into the bank accounts proved to be unauthorized. However,       Finally, also noted earlier, investigators with the Georgia
Defendant Wholesale contends that the selling Defendants         Governor's Office of Consumer Affairs conducted a telephone
informed Defendant Wholesale that all of the bank drafts were    interview with Sabir Saleem on May 3, 1995 and explained to
authorized and that it had no reason to believe otherwise. The   him all of the consumer complaints about Defendants Genisis
evidence shows the contrary.                                     and Windward, including the misrepresentations about the
                                                                 Bahamas vacations, the $ 250 in grocery certificates, the
First, approximately 40% of the bank drafts were returned        purported valuable diamond watches that are worth only
unauthorized; this amount includes checks returned for           $5–10, and the unauthorized withdrawals from consumers'
insufficient funds and checks returned because of stop-          bank accounts for magazine subscriptions. Defendant Saleem
payment requests. 4 Despite this 40% return rate, Defendant      responded that Defendants Windward/Genisis had sold over
Wholesale continued to deposit bank drafts on consumer           30,000 invoices and that he knew about only forty-three
accounts. Defendant Wholesale contends that a 40% return         complaints. To Saleem, Windward and Genisis were the same.
rate on checks is not uncommon in telemarketing. Defendant       Despite the 40% check return rate, the information from the
Wholesale argues that consumers often experience “buyer's        National Bank of Pakistan, and the Georgia Governor's Office
remorse” and “lie” to their banks that the drafts were           of Consumer Affairs' investigation, Defendant Wholesale
unauthorized. However, Defendant Wholesale fails to present      continued unabated to deposit the unauthorized bank drafts on
any evidence of buyer's remorse here or any evidence that any    the consumer accounts received from Defendant Windward
consumers “lied” to their banks. In other words, Defendant       and to facilitate the telemarketing transactions for Defendants
Wholesale's speculation regarding buyer's remorse is not         Genisis and Windward.
supported by any evidence in the record. 5
                                                                  *13 Based on the above undisputed facts (and facts that
4                                                                Defendant Wholesale is deemed to have admitted) the Court
       The Court notes that several consumers notified the
                                                                 finds as a matter of law (a) that Defendant Wholesale engaged
       selling Defendants' telemarketers that they did not
                                                                 in the unfair practice of issuing bank drafts on consumers'
       have the requisite funds available in their accounts.
                                                                 accounts without the consumers' authorization, (b) that such
5                                                                practice resulted in substantial injury, and (c) that the
       Certainly buyers' remorse exists in general;
       however, there is no evidence that 40% of the             practice was not outweighed by any benefits to consumers or
       consumers “lied” to their banks when 40% of the           competition. The Court also finds that Defendant Wholesale
       checks were returned as unauthorized. In fact, the        knew that the bank drafts sent by Defendant Windward for
       checks were sent by Federal Express to Defendants         collection were not authorized by the consumers, or, at the
       Crestwood and Wholesale for collection, so that           very least, that Defendant Wholesale was on notice of a
       they could be deposited and cleared as soon               high probability of fraud and/or unfairness and consciously



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 12 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

avoided learning the truth. Accordingly, the Court GRANTS            Defendants Tariq and Saleem allowed Defendant Wholesale
Plaintiffs' Motion for Summary Judgment against Defendant            to continue issuing unauthorized bank drafts on consumers'
Wholesale.                                                           banks accounts.

                                                                      *14 The evidence also shows without dispute that Defendant
C. Individual Defendants Tariq And Saleem                            Saleem personally participated in and controlled the unfair
In a case brought by the FTC, individual defendants are              practice of depositing the unauthorized and unsigned bank
directly liable for their own violations of section 5 of the         drafts into Defendant Wholesale's bank accounts and that
FTC Act. They also are liable for the corporate defendant's          Defendant Saleem not only had the authority to control
violations if the FTC demonstrates that: (1) the corporate           Defendant Wholesale's activities, but was the sole person
defendant violated the FTC Act; (2) the individual defendants        performing these unfair practices on behalf of Defendant
participated directly in the wrongful acts or practices or the       Wholesale. In fact, Defendant Tariq hired Defendant Saleem
individual defendants had authority to control the corporate         to handle all the transactions between Defendant Windward
defendants; and (3) the individual defendants had some               and Defendant Wholesale. Further, it was Defendant Saleem
knowledge of the wrongful acts or practices. FTC v. GEM              whom both the National Bank of Pakistan and the Georgia
Merchandising Corp., 87 F.3d 466, 470 (11th Cir.1996);               Governor's Office of Consumer Affairs contacted regarding
Jordan Ashley, 1994 WL 200775, at *3 (citing Amy Travel,             consumer complaints about the bank drafts that Defendant
875 F.2d at 573).                                                    Wholesale deposited; and it was Defendant Saleem whom
                                                                     Defendant Pepper dealt with on behalf of Defendant
An individual's status as a corporate officer gives rise             Windward on matters relating to Defendant Wholesale.
to a presumption of ability to control a small, closely-
held corporation. “A heavy burden of exculpation rests on            In his affidavit presented in support of Defendant Tariq's
the chief executive and primary shareholder of a closely             Response to Plaintiff FTC's Motion for Summary Judgment,
held corporation whose stock-in-trade is overreaching and            Defendant Saleem admits that he handled transactions
deception.” Standard Educations, Inc. v. FTC, 475 F.2d 401,          between Defendant Windward and Defendant Wholesale,
403 (D.C.Cir.1973).                                                  stating that he “physically deposited hundreds of checks
                                                                     written by consumers” for magazine subscriptions. (Saleem
Regarding section 5's knowledge requirement, the FTC “need           aff. ¶ 4.) Thus, Defendant Saleem admits that he performs
not demonstrate ... that the individual defendants possessed         more than bookkeeping and accounting services and that
the intent to defraud.” Jordan Ashley, 1994 WL 200775, at *3         he also deposits checks on behalf of Defendant Wholesale.
(citing Amy Travel, 875 F.2d at 573–74). In addition, “direct        Coupled with the undisputed fact that Defendant Windward
participation in the fraudulent practices is not a requirement       sent the unsigned bank drafts on the consumers' accounts
for liability. Awareness of fraudulent practices and failure to      directly to Defendant Saleem, Defendant Saleem's admission
act within one's authority to control such practices is sufficient   shows that it was Defendant Saleem who also deposited
to establish liability.” Atlantex Assocs., 1987 WL 20384,            the unauthorized bank drafts into Defendant Wholesale's
at *11. An individual defendant's participation in corporate         accounts. As Defendant Tariq testifies, “[Defendant Saleem]
affairs is probative of knowledge. FTC v. Kitco of Nevada,           was keeping all the records and sending the money—keeping
Inc., 612 F.Supp. 1282, 1292 (D.Minn.1985) (citing FTC v.            all the records, you know, for Wholesale.... [H]e was doing
International Diamond Corp., No. 82–878, 1983 WL 1911,               everything.... [H]e had control, but he was telling me that we
at *5 (N.D.Cal. Nov. 8, 1983)).                                      had this thing and that thing; but, he had all the control.” (Tariq
                                                                     dep. at 67–68.)
Plaintiff FTC's evidence, which proves facts deemed admitted
by Defendant Tariq, shows that both Defendants Tariq                 In sum, the undisputed facts in the record show that Defendant
and Saleem were on notice of unfair practices and that               Saleem participated in and controlled the day-to-day activities
Defendant Tariq was in a position to control the activities          of Defendant Wholesale regarding the unfair practices at issue
in issue in which Defendant Wholesale engaged. Indeed,               in this case.
Defendant Tariq was Defendant Wholesale's owner and CEO.
The evidence also shows that neither Defendant Tariq nor             For the foregoing reasons, and for the reasons stated
Defendant Saleem ceased doing business with the selling              regarding Defendant Wholesale, the Court GRANTS Plaintiff
Defendants, or even questioned their practices. Rather,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                11
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 13 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

FTC's Motion for Summary Judgment against individual               Moreover, those who violate the law “call for repression by
Defendants Tariq and Saleem.                                       sterner measures than where the steps could reasonably have
                                                                   been thought permissible.” National Lead Co., 352 U.S. at
                                                                   429. Here, Plaintiff FTC's proposed relief does not place a ban
D. Remedies                                                        on the debiting Defendants' future telemarketing activities.
The FTC Act authorizes the Court to issue preliminary              Rather, it seeks to ensure that any future activities are less
and permanent injunctions and to order consumer redress,           likely to violate the law in the manner accomplished via the
disgorgement of profits, restitution, and other equitable          practices at issue in this case. This “fencing in” provision of
and legal remedies. 15 U.S .C. §§ 53(b), 57b; GEM                  Plaintiff FTC's Proposed Permanent Injunction is not legally
Merchandising Corp., 87 F.3d at 468; F.T .C. v. U.S. Oil           objectionable.
& Gas Corp., 748 F.2d 1431, 1432–34 (11th Cir.1984).
Here, Plaintiff FTC pursues remedies under §§ 53(b) and            The debiting Defendants also contend that any disgorgement
57b, seeking disgorgement of profits and a restitutionary          of profits directed at them must be limited to the amount
refund of the money consumers spent as part of any final           of profits they earned. This position is incorrect. Defendants
equitable relief. Disgorgement of profits and restitution          Wholesale, Tariq, Saleem, and all the other Defendants can
are equitable remedies. Plaintiff FTC also seeks to cabin          be held jointly and severally liable for their violations of
the debiting Defendants' practices regarding telemarketing         the Act. E.g., F.T.C. v. Magui Publishers, Inc., No. 89–3818,
activities. Waldrop v. Southern Co. Services, Inc., 24 F.3d 152,   1991 WL 90895, slip op. at *15–17 (C.D.Calif.Mar. 28,
157 (11th Cir.1994); First Nat'l Life Ins. v. Sunshine–Jr. Food    1991); F.T.C. v. Atlantex Assocs., No. 87–0045, 1987 WL
Stores, 960 F.2d 1546, 1553 (11th Cir.1992).                       20384, slip op. at *13 (S.D.Fla. Nov. 25, 1987), aff'd, 872
                                                                   F.2d 966 (11th Cir.1989). Thus, any Defendant's liability may
 *15 Defendants Wholesale and Tariq contend that Plaintiff         exceed the amount that particular Defendant received from
FTC's proposed remedy to ban Defendants Wholesale and              his participation in the scheme, and, instead, a Defendant
Tariq from engaging in any future telemarketing activities         may be liable for all the money Defendants received from the
is too broad. However, Plaintiff FTC does not seek such            telemarketing scheme. See Magui, slip op. at *16; F.T.C. v.
a remedy. Rather, Plaintiff FTC's proposed permanent               International Diamond Corp., No. 82–0878, 1983 WL 1911,
injunction seeks only to enjoin permanently Defendants             at *7 (N.D.Cal. Nov.8, 1983).
Wholesale, Tariq, and Saleem from:
                                                                   For the foregoing reasons, the Court GRANTS Plaintiff
                                                                   FTC's Motion for Summary Judgment regarding Defendants'
             obtaining, submitting for payment, or                 challenges to the remedies Plaintiff FTC seeks in this case.
             assisting others to obtain or submit for
             payment a check, draft, or other form
             of negotiable instrument drawn on a
                                                                                        III. CONCLUSION
             person's checking, savings share or
             similar account without obtaining that                For the foregoing reasons, the Court GRANTS Plaintiff FTC's
             person's express written authorization,               Motion for Summary Judgment [145–1] against Defendants
             in the form of that person's signature                Wholesale, Tariq, and Saleem.
             on the negotiable instrument.
                                                                   In connection with the marketing and sale of magazine
                                                                   subscriptions, Defendants Wholesale, Tariq, and Saleem
(Proposed Order and Perm. Inj. at 7.)                              violated the unfairness prohibition of Section 5(a) of the
                                                                   FTC Act, 15 U.S.C. § 45(a), by participating in a scheme to
It is well settled that those caught violating the FTC Act can     obtain consumers' bank account information and to deposit
expect some “fencing in.” FTC v. National Lead Co., 352            into the banking system demand drafts against consumers'
U.S. 419, 431, 77 S.Ct. 502, 1 L.Ed.2d 438 (1957). “These          bank accounts without the consumers' authorization.
‘fencing in’ provisions are needed to prevent similar and
related violations from occurring in the future.” Trans World      *16 By violating Section 5 of the FTC Act, Defendants
Accounts, Inc. v. FTC, 549 F.2d 212, 215 (9th Cir.1979).           Wholesale, Tariq, and Saleem have caused substantial



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 14 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

monetary injury of $12,693,401 to the public. A restitutionary      person's express written authorization, in the form of that
refund of the full amount paid by consumers to the                  person's signature on the negotiable instrument.
Defendants is a proper permanent equitable remedy.
Moreover, consumers redress in the form of a restitutionary
refund also will insure that all the Defendants disgorge their
                                                                                                   II.
ill-gotten gains.
                                                                    IT IS FURTHER ORDERED that Defendants Wholesale,
Defendants Wholesale, Tariq, and Saleem are likely to violate       Tariq, and Saleem are hereby permanently restrained and
the FTC act unless they are permanently enjoined from               enjoined from providing to any person, except agents of
obtaining, submitting for payment, or assisting others to           the Commission, the receiver, or other law enforcement
obtain or submit for payment a check, draft, or other form          authorities, the name, address, telephone number, or credit
of negotiable paper drawn on a person's checking, savings,          card or bank account number of any person who engaged
share, or similar account without obtaining that person's           in these telemarketing and banking transactions with any of
express written authorization, in the form of that person's         Defendants Wholesale, Tariq, and Saleem, or any other Co-
signature on the negotiable instrument.                             defendants in this case.

The appointment of a liquidating receiver for Defendant
Wholesale is necessary to collect the restitution for the injured
                                                                                                  III.
consumers in this matter by collecting any monies owed
to the receivership Defendant, including but not limited to         IT IS FURTHER ORDERED that Judgment in the amount
instituting any and all appropriate legal actions, if necessary.    of $12,693,401 is entered in favor of the Federal Trade
Entry of the Permanent Injunction is in the public interest.        Commission against Defendants Wholesale, Tariq, and
                                                                    Saleem, jointly and severally. The receiver appointed
                                                                    pursuant to this Final Order is also appointed as agent of the
                        DEFINITIONS                                 Commission for the sole purpose of assisting in the collection
                                                                    of this Judgment and for assisting in the formulation and
For purposes of this Final Judgment and Order for Permanent         implementation of a redress plan. Any monies collected
Injunction, the following definitions shall apply:                  pursuant to this Judgment shall be used to provide restitution
                                                                    to consumers who made a purchase from the Defendants,
(1) “Defendants” shall mean Wholesale Capital Corporation,          and to pay any attendant expenses of administering the
Sarfraz A. Tariq, and Sabir Saleem.                                 receivership estate or distribution of funds. If the Commission
                                                                    determines, in its sole discretion, that restitution to consumers
(2) “Receiver” shall mean Robert L. Coley, Esquire, of              is wholly or partially impracticable, any funds not so used
Ragsdale, Beals, Hooper & Siegler, Atlanta Georgia.                 shall be deposited into the United States Treasury. No portion
                                                                    of the payments as herein provided shall be deem payments
(3) “Telemarketing” shall mean a plan, program, campaign            of any fine, penalty, forfeiture, or punitive assessment.
which is conducted to induce the purchase of goods or
services by use of one or more telephones and which involves
more than one interstate telephone call.
                                                                                                  IV.

                                                                     *17 IT IS FURTHER ORDERED that Robert L. Coley,
                               I.                                   Esquire shall continue as permanent receiver, with the full
                                                                    power of an equity receiver, for Defendant Wholesale, and
IT IS THEREFORE ORDERED that Defendants Wholesale,                  all of the funds, properties, premises, accounts, and other
Tariq, and Saleem are hereby permanently restrained and             assets directly or indirectly owned, beneficially or otherwise,
enjoined from obtaining, submitting for payment, or assisting       by Defendant Wholesale, with directions and authority to
others to obtain or submit for payment a check, draft, or           accomplish the following:
other form of negotiable paper drawn on a person's checking,
savings, share, or similar account without obtaining that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 15 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

                                                                     deems necessary and advisable to carry out the receiver's
  A. Assume full control of Defendant Wholesale by                   mandate under this Final Order. The receiver has the
    removing Defendants Tariq and Saleem and any other               authority to bring suit for recovery of assets of the
    officer, independent contractor, employee, or agent of           receivership estate against all parties to whom assets
    Defendant Wholesale from control and management of               may have been fraudulently transferred;
    the affairs of said Defendant;
                                                                    *18 F. Institute, prosecute, compromise, adjust, intervene
  B. Take custody, control, and possession of all funds,             in, or become party to such actions in state, federal,
    property, premises, accounts, mail, and other assets of,         or foreign courts, as the receiver deems necessary and
    or in the possession or under the control of, Defendant          advisable, against any and all individuals or entities who
    Wholesale, wherever situated, the income and profits             may be liable for or who assisted Defendant Wholesale
    therefrom, and all sums of money now or hereafter                in the activities set forth in the Commissions Complaint;
    due or owing to Defendant Wholesale, with full power
    to: collect, receive, and take possession of all goods,        G. Disburse funds that the receiver deems necessary
    chattels, rights, credits, monies, effects, lands, leases,       and advisable to preserve the properties of Defendant
    books and records, work papers, and records of accounts,         Wholesale or that the receiver deems necessary and
    including computer-maintained information, contracts,            advisable to carry out the receiver's mandate under this
    financial records, monies on hand in banks and other             Final Order;
    financial institutions, and other papers and documents of
    Defendant Wholesale and consumers whose interests are          H. Collect any monies owed to Defendant Wholesale;
    now held by or under the direction, possession, custody,
                                                                   I. Liquidate all assets of Defendant Wholesale, and all
    or control of Defendant Wholesale;
                                                                      assets transferred to the receiver in accordance with the
  C. Conserve, hold, manage all receivership assets, and              terms of this Final Order;
    perform all acts necessary to preserve the value of those
                                                                   J. Execute all bills of sale and deeds to personal and
    assets, in order to prevent any irreparable loss, damage,
                                                                      real property belonging to or coming into possession of
    or injury to consumers, and all acts incidental thereto,
                                                                      Defendant Wholesale; and
    including the suspension of operations;
                                                                   K. Assist the Federal Trade Commission or its agents,
  D. Enter into such agreements in connection with
                                                                     when necessary, in the formulation and implementation
    administration of the receivership, including, but not
                                                                     of a redress plan for distribution of the assets of the
    limited to: (1) the retention and employment of
                                                                     receivership Defendant, pursuant to Paragraph III of this
    investigators, attorneys, or accountants of the receiver's
                                                                     Final Order.
    choice, including without limitation members and
    employees of the receiver's firm, to assist, advise, and
    represent the receiver, and (2) the movement and storage                                  V.
    of any equipment, furniture, records, files, or other
                                                                 IT IS FURTHER ORDERED that, immediately upon service
    physical property of Defendant Wholesale;
                                                                 of this Final Order upon them, if they have not already done
  E. Institute, prosecute, compromise, adjust, intervene in,     so, Defendants Wholesale, Tariq, and Saleem shall deliver
    or become party to such actions or proceedings in            over to the receiver:
    state, federal, or foreign courts that the receiver deems
                                                                   A. Possession and custody of all funds, assets, property
    necessary and advisable to preserve or augment the
                                                                     owned beneficially or otherwise, and all other assets,
    value of the properties of Defendant Wholesale or that
                                                                     wherever situated, of Defendant Wholesale;
    the receiver deems necessary and advisable to carry
    out the receiver's mandate under this Final Order, and         B. Possession and custody of all books and records of
    likewise to defend, compromise, adjust, or otherwise             accounts, all financial and accounting records, balance
    dispose of any or all actions or proceedings instituted          sheets, income statements, bank records (including
    against the receiver or Defendant Wholesale that the             monthly statements, canceled checks, records of
    receiver deems necessary and advisable to preserve the
    properties of Defendant Wholesale or that the receiver


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         14
              Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 16 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

       wire transfers, and check registers), client lists, title
       documents, and other papers of Defendant Wholesale;

  C. Possession and custody of all funds and other assets                                        IX.
    belonging to members of the public now held by
                                                                   IT IS FURTHER ORDERED that all banks, brokers, savings
    Defendant Wholesale;
                                                                   and loans, escrow agents, title companies, other financial
  D.      All keys, computer passwords, entry codes,               institutions, or any other persons or entities which are served
       combinations to locks required to open or gain access       with a copy of this Final Order shall cooperate with all
       to any of the property or effects, and all monies in any    reasonable requests of the permanent receiver relating to
       bank deposited to the credit, of Defendant Wholesale,       implementation of this Order, including transferring funds of
       wherever situated; and                                      Defendant Wholesale at the receiver's direction, allowing the
                                                                   receiver access to safe deposit boxes of Defendant Wholesale,
  E. Information identifying the accounts, employees,              and producing records related to the accounts of Defendant
    properties, or other assets or obligations of Defendant        Wholesale.
    Wholesale.


                                                                                                  X.
                               VI.
                                                                   IT IS FURTHER ORDERED that except by leave of this
IT IS FURTHER ORDERED that the receiver and all                    Court, during the pendency of the receivership ordered herein,
personnel hired by the receiver as herein authorized, including    the Defendants and all customers, principals, investors,
counsel to the receiver and accountants, are entitled to           creditors, stockholders, lessors, and other persons seeking to
reasonable compensation for the performance of duties              establish or enforce any claim, right, or interest against or
pursuant to this Final Order and for the cost of actual out-of-    on behalf of Defendant Wholesale, and all others acting for
pocket expenses incurred by them, from the assets held by,         or on behalf of such persons, including attorneys, trustees,
or in the possession or control of, or which may be received       agents, sheriffs, constables, marshals, and other officers and
by, Defendant Wholesale. Prior to paying any compensation,         their deputies, and their respective attorneys, servants, agents,
the receiver shall file a request with the Court, outlining the    and employees be and are hereby stayed from:
services rendered and the related fees and expenses.

                                                                   A. Commencing, prosecuting, continuing, or enforcing any
                                                                   suit or proceeding against Defendant Wholesale, except that
                              VII.                                 such actions may be filed to toll any applicable statute of
                                                                   limitations;
IT IS FURTHER ORDERED that the receiver shall maintain
the bond previously filed with the Clerk of this Court in          B. Commencing, prosecuting, continuing, or entering any
the sum of $5,000.00 with sureties approved by the Court,          suit or proceeding in the name or on behalf of Defendant
conditioned that the receiver will well and truly perform the      Wholesale;
duties of the office and abide by and perform all acts the Court
directs.                                                           C. Accelerating the due date of any obligation or claimed
                                                                   obligation, enforcing any lien upon, or taking or attempting
                                                                   to take possession of, or retaining possession of, property
                                                                   of Defendant Wholesale, or any property claimed by it, or
                              VIII.
                                                                   attempting to foreclose, forfeit, alter, or terminate any of
 *19 IT IS FURTHER ORDERED that Defendants                         Defendant Wholesale's interests in property, whether such
Wholesale, Tariq, and Saleem shall fully cooperate with            acts are part of a judicial proceeding or otherwise;
and assist the receiver appointed in this action. Defendants
                                                                   D. Using self-help or executing or issuing, or causing the
Wholesale, Tariq, and Saleem are hereby permanently
                                                                   execution or issuance of, any court attachment, subpoena,
restrained and enjoined from, directly or indirectly, hindering
                                                                   replevin, execution, or other process for the purpose of
or obstructing the receiver in any manner.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           15
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 17 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

impounding or taking possession of, interfering with, or
creating or enforcing a lien upon, any property, wheresoever          D.      After receiving reasonable notice from the
located, owned by or in the possession of Defendant                        Commission, permit duly authorized representatives of
Wholesale or the receiver appointed pursuant to this Order or              the Commission access during normal business hours to
any agent appointed by such receiver; and                                  the offices of any business owned or controlled in whole
                                                                           or in part by Defendants Tariq and Saleem to inspect and
E. Doing any act or thing whatsoever to interfere with the                 copy all documents relating in any way to any conduct
receiver taking control, possession, or management of the                  subject to this Final Order;
property subject to this receivership, or in any way to interfere
with the receiver, or to harass or interfere with the duties of       E. Refrain from interfering with duly authorized
the receiver; or to interfere in any manner with the exclusive          representatives of the Commission who wish to
jurisdiction of this Court over the property and assets of              interview the officers, directors, or employees of any
Defendant Wholesale, including the filing of a petition for             business owned or controlled in whole or in part
relief under the United States Bankruptcy Code, 11 U.S.C.               by Defendants Tariq and Saleem with respect to any
§ 101 et seq., against Defendant Wholesale, without prior               conduct subject to this Final Order;
permission from this Court.
                                                                      F. Upon written request by any duly authorized
 *20 Provided, however, nothing in this Paragraph shall                 representative of the Commission, submit written reports
prohibit any federal or state law enforcement or regulatory             (under oath, if requested) and produce documents on
authority from commencing or prosecuting an action against              thirty (30) days notice with respect to any conduct
Defendant Wholesale.                                                    subject to this Final Order; and

                                                                      G. Appear on fifteen (15) days notice for deposition with
                              XI.                                       respect to any conduct subject to this Final Order.

IT IS FURTHER ORDERED that, in order to facilitate the
Commission's monitoring of compliance with the provisions
of this Permanent Injunction, Defendants Tariq and Saleem                                         XII.
shall each, for a period of five (5) years commencing with the
                                                                    IT IS FURTHER ORDERED that, within sixty (60) days after
date of entry of this Final Order:
                                                                    the date of entry of this Final Order, Defendant Tariq and
  A. Notify the Commission and the receiver in writing of           Saleem shall each file a report with the Commission and the
    any change in their residential address within ten (10)         receiver setting forth in detail the manner and form in which
    days of such change;                                            they have complied with this Final Order. This report shall
                                                                    include the current residence address for Defendants Tariq
  B. Notify the Commission and the receiver in writing              and Saleem, and their employment status, including the name
    of any change in their employment status within ten             and business address of their current employer(s), if any, a
    (10) days of such change. Such notice shall include             statement of the nature of the business, and a statement of their
    the name and address of each business that Defendants           duties and responsibilities in connection with the business.
    Tariq and Saleem are employed by, a statement of the
    nature of the business, and a statement of their duties and
    responsibilities in connection with the business;
                                                                                                  XIII.
  C. Notify the Commission and the receiver in writing
                                                                     *21 IT IS FURTHER ORDERED that all notices required
    at least thirty (30) days prior to the effective date of
                                                                    of Defendants Tariq and Saleem by this Final Order shall be
    any proposed change in the structure of any business
                                                                    mailed to the following addresses:
    entity owned or controlled by Defendants Tariq and
    Saleem, such as the creation, incorporation, dissolution,
    assignment, or sale, of subsidiaries, or any other changes
    that may affect compliance obligations arising out of this                             Associate Director
    Final Order;



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 18 of 51
F.T.C. v. Windward Marketing, Inc., Not Reported in F.Supp. (1997)
1997 WL 33642380

             Division of Marketing Practices
                                                                                229 Peachtree Street, N.E.
               Federal Trade Commission
                                                                              Atlanta, Georgia 30303–1629
                        Room 238
                                                                                           XIV.
          6th Street & Pennsylvania Ave., N.W.                IT IS FURTHER ORDERED that this Court shall retain
                                                              jurisdiction of this matter for all purposes, including but not
                  Washington, D.C. 20580                      limited to the enforcement of compliance therewith, or the
                                                              punishment of violations thereof.

                   Robert L. Coley, Esq.
                                                              It is SO ORDERED.

            Ragsdale, Beals, Hooper & Siegler
                                                              All Citations

            2400 Cain Tower Peachtree Center                  Not Reported in F.Supp., 1997 WL 33642380


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        17
Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 19 of 51




                             K
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 20 of 51
Lockette v. Morgan Stanley, Not Reported in Fed. Supp. (2018)
2018 WL 4778920, 2018 Fair Empl.Prac.Cas. (BNA) 364,672



                  2018 WL 4778920
      United States District Court, S.D. New York.                            A claim alleging employment
                                                                              discrimination ... in violation of a
            John LOCKETTE, Plaintiff,                                         statute is not required to be arbitrated
                      v.                                                      under FINRA rules. Such a claim
        MORGAN STANLEY, et al., Defendants.                                   may be arbitrated at FINRA only if
                                                                              the parties have agreed to arbitrate it,
                      18-cv-876 (JGK)                                         either before or after the dispute arose.
                              |                                               The rules of other arbitration forums
                     Signed 10/03/2018                                        may be different.

Attorneys and Law Firms

Linda Debra Friedman, Suzanne Elaine Bish, Shona Glink,           Glink Decl. Ex. K.
Stowell & Friedman, Ltd., Chicago, IL, for Plaintiff.
                                                                  The defendants, however, had their own internal employee
Andrew Jay Schaffran, Sam Scott Shaulson, Brendan Thomas          dispute resolution program entitled “CARE” (Convenient
Killeen, Nicole M. Zito, Morgan Lewis & Bockius, LLP, New         Access to Resolutions for Employees). Krentzman Decl.
York, NY, for Defendants.                                         ¶ 3. The iteration of CARE in effect when the plaintiff
                                                                  joined the defendants' firm took effect in November 2009
                                                                  and ran until June 2015. Id. This version of CARE and an
       MEMORANDUM OPINION AND ORDER                               explanatory guidebook were posted on the firm’s intranet
                                                                  site. Id. The intranet site was available to all employees
John G. Koeltl, United States District Judge                      and contained a variety of general-employment and human-
                                                                  resources information. Id. The guidebook explaining the
 *1 The defendants – Morgan Stanley, Morgan Stanley Smith
                                                                  2009-2015 CARE program stated:
Barney LLC, and Morgan Stanley & Co. LLC – have moved
to compel the plaintiff, John Lockette, to arbitrate his claims
of racial discrimination and retaliation against them. At issue
                                                                              If you are a current or former employee
is whether the parties entered into a validly formed and
                                                                              who was registered at any time
enforceable arbitration agreement. For the reasons explained
                                                                              during your employment with Morgan
below, the defendants' motion to compel arbitration and stay
                                                                              Stanley and you wish to pursue a
this case is granted.
                                                                              statutory employment discrimination
                                                                              claim[,] ... you may, (1) proceed to
                                                                              arbitration, through (a) the arbitration
                              I.                                              forums administered by JAMS or
                                                                              AAA, if Morgan Stanley agrees, or (b)
The following facts are undisputed except where noted.
                                                                              a self-regulatory organization (SRO),
                                                                              such as FINRA, or (2) go to court.
The plaintiff joined the defendants' Philadelphia,
                                                                              For all other employment claims,
Pennsylvania office in 2013 as a Regional Training Officer.
                                                                              registered employees will continue to
Lockette Decl. ¶ 5; Drever Decl. ¶ 15. Upon joining the
                                                                              be required to submit their claims to
defendants' firm, the plaintiff signed an offer letter, which
                                                                              binding arbitration as required by their
made no mention of an arbitration agreement, and a “Form
                                                                              Form U-4 Agreement.
U4” containing a predispute resolution clause explaining
the Financial Industry Regulatory Authority’s (“FINRA”)
arbitration rules. See Drever Decl. Ex. 1; Glink Decl. Ex. K.
                                                                  Id. Ex. 1 at 9-10. Therefore, registered employees had
As to employment discrimination, the form provided:
                                                                  the option of pursuing employment discrimination claims
                                                                  through arbitration by various alternative-dispute-resolution


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 21 of 51
Lockette v. Morgan Stanley, Not Reported in Fed. Supp. (2018)
2018 WL 4778920, 2018 Fair Empl.Prac.Cas. (BNA) 364,672

services or by filing suit in court. The 2009-2015 CARE              provisions of the CARE Guidebook, unless you elect to
Guidebook also explained:                                            opt out of the CARE Arbitration Program by completing,
                                                                     signing and submitting an effective CARE Arbitration
  Changes to CARE                                                    Program Opt-Out Form [hyperlink] by June 19, 2015 ....
                                                                     If you remain employed and do not timely complete,
  Upon notice, the terms of CARE may change or be
                                                                     sign and submit an effective CARE Arbitration Program
  discontinued. Any material changes made to CARE will
                                                                     Opt-Out Form, the Firm’s records will reflect that you
  be announced in advance of their effective dates and will
                                                                     have consented and agreed to the terms of the Arbitration
  then become equally binding upon you and the Firm.
                                                                     Agreement and the arbitration provisions of the CARE
  In the event of such a change, pending claims will be
                                                                     Guidebook....
  governed by the Program in effect at the time of filing
  of the Request for Mediation/Arbitration Form(s) with the          Your decision to opt out of the Arbitration Agreement and
  Program Administrator.                                             the CARE Arbitration Program will not adversely affect
                                                                     your employment status with the Firm.
*2 Id. Ex. 1 at 14.
                                                                     If you have questions about the Arbitration Agreement or
In 2015, the defendants announced that CARE would be                 the arbitration provisions in the CARE Guidebook, email
expanded to make arbitration of all covered claims –                 carebox@morganstanley.com.
including employment discrimination claims – mandatory
for all employees, including registered employees; registered    Id. Ex. 2 at 1-2. Thus, the email notified employees that
employees could no longer pursue covered claims in court.        (1) starting June 19, 2015, all employees – including
Id. ¶ 4. Beginning on May 20, 2015, the defendants notified      registered employees – would be required to arbitrate all
employees of the expansion of the CARE program through an        covered claims 1 through the CARE program; (2) unless
email to each employee’s individualized work email account.      an employee chose to opt out of CARE, the employee’s
Id. ¶¶ 4, 14. The emails were sent in waves, but the plaintiff   continued employment would serve as a manifestation of
was included in the first wave of emails, sent out on May        assent to the program; and (3) employees could opt out by
20, 2015. Id. ¶¶ 4, 10-12. The email’s subject line read,
                                                                 timely submitting an opt-out form. 2
“Expansion of CARE Arbitration Program,” and its body, in
relevant part, provided:
                                                                 1       “Covered claims” were defined in the new
  Current registered employees are required to arbitrate most            arbitration agreement linked in the email. See
  workplace claims under existing FINRA rules, and given                 Krentzman Decl. Ex. 3 at 1. There is no dispute that
  the success of the CARE program, Morgan Stanley is                     the claims in this case are “covered claims.”
  announcing the expansion of CARE and modifications to
                                                                 2
  related Firm policies and programs to extend arbitration               Information about the new CARE program and
  obligations for all US employees – registered and non-                 links to the updated CARE Guidebook were also
  registered. Effective June 19, 2015, arbitration under the             posted on the defendants' intranet site. Krentzman
  CARE Arbitration Program will be mandatory for all                     Decl. ¶ 4.
  employees in the U.S., and all covered claims between           *3 The plaintiff claims that he neither received nor saw
  the Firm and employees will be resolved through final          the email until well after he was terminated in August 2016.
  and binding arbitration on a nonclass, non-collective and      Lockette Decl. ¶ 12. And even if he had, the plaintiff argues,
  non-representative action basis as more fully described in     the email was misleading and otherwise inadequate to provide
  the Arbitration Agreement and CARE Guidebook. Please           notice of the defendants' changes to CARE. Thus, the plaintiff
  review the Arbitration Agreement [hyperlink] and CARE          contends that, under either theory, no valid agreement to
  Guidebook [hyperlink] ....                                     arbitrate his claims was formed. Further, the plaintiff adds
                                                                 that any agreement to the CARE expansion was void for a
  Next Steps
                                                                 lack of consideration, and that he opted out of CARE through
  By continuing your employment with Morgan Stanley, you         his involvement in a related class-action suit. None of these
  accept and agree to, and will be covered and bound by          arguments are persuasive.
  the terms of the Arbitration Agreement and the arbitration



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 22 of 51
Lockette v. Morgan Stanley, Not Reported in Fed. Supp. (2018)
2018 WL 4778920, 2018 Fair Empl.Prac.Cas. (BNA) 364,672

                                                                    formation of contracts.” First Options of Chi., Inc. v. Kaplan,
                                                                    514 U.S. 938, 944 (1995); see also Rightnour v. Tiffany &
                               II.
                                                                    Co., 239 F. Supp. 3d 744, 749-50 (S.D.N.Y. 2017).
Under 9 U.S.C. § 4, “a district court must enter an order
to arbitrate upon being satisfied that the making of the
agreement for arbitration or the failure to comply therewith                                      III.
is not in issue.” Moses H. Cone Mem'l Hosp. v. Mercury
Constr. Corp., 460 U.S. 1, 22 n.27 (1983) (quotation marks
omitted). A court faced with a motion to compel arbitration                                       A.
and stay proceedings pending arbitration in a case covered
                                                                    Because state contract law governs whether the parties agreed
by the Federal Arbitration Act has four tasks: “first, it must
                                                                    to arbitrate, it is first necessary to determine which state’s
determine whether the parties agreed to arbitrate; second,
                                                                    law applies. As confirmed at oral argument, the parties do not
it must determine the scope of that agreement; third, if
federal statutory claims are asserted, it must consider whether     dispute that New York law applies. 3
Congress intended those claims to be nonarbitrable; and
fourth, if the court concludes that some, but not all, of the       3      If it were disputed which state’s law applied, and
claims in the case are arbitrable, it must then decide whether             there were a conflict between the law of New York
to stay the balance of the proceedings pending arbitration.”               and that of the states whose laws might apply,
Lewis Tree Serv., Inc. v. Lucent Techs., Inc., 239 F. Supp.                then under New York’s choice of law rules the
2d 332, 335-36 (S.D.N.Y. 2002) (internal citation omitted),                Court would determine “which state has the most
abrogated on other grounds by Katz v. Cellco P’ship, 794 F.3d              significant relationship to the transaction and the
341 (2d Cir. 2015); see Genesco, Inc. v. T. Kakiuchi & Co.,                parties.” Specht v. Netscape Commc'ns Corp., 150
815 F.2d 840, 844 (2d Cir. 1987). Only the first task is at issue          F. Supp. 2d 585, 590 & n.7 (S.D.N.Y. 2001), aff'd,
here.                                                                      306 F.3d 17 (2d Cir. 2002). The plaintiff’s original
                                                                           employment contract was governed by New York
“The determination of whether parties have contractually                   law. See Drever Decl. Ex. 1 at 4. Moreover, the
bound themselves to arbitrate a dispute – a determination                  defendants' headquarters are in New York, and the
involving interpretation of state law – is a legal conclusion.”            plaintiff worked often in New York in addition to
Specht v. Netscape Commc'ns Corp., 306 F.3d 17, 26 (2d                     Pennsylvania and New Jersey. Compl. ¶ 2; Drever
Cir. 2002). In answering that question, “the court applies a               Decl. ¶ 19. Therefore, New York law would apply.
standard similar to that applicable for a motion for summary
judgment. If there is any issue of fact as to the making
of the agreement for arbitration, then a trial is necessary.”                                     B.
Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003)
                                                                     *4 The agreement to arbitrate must be proved by a
(citing 9 U.S.C. § 4). “A party resisting arbitration on the
                                                                    preponderance of the evidence. Progressive Cas. Ins. Co. v.
ground that no agreement to arbitrate exists must submit
                                                                    C.A. Reaseguradora Nacional De Venezuela, 991 F.2d 42,
sufficient evidentiary facts in support of this claim in order to
                                                                    46 (2d Cir. 1993). “To form a valid contract under New
precipitate the trial contemplated by 9 U.S.C. § 4.” Manning
                                                                    York law, there must be an offer, acceptance, consideration,
v. Energy Conversion Devices, Inc., 833 F.2d 1096, 1103 (2d
                                                                    mutual assent and intent to be bound.” Register.com, Inc. v.
Cir. 1987).
                                                                    Verio, Inc., 356 F.3d 393, 427 (2d Cir. 2004) (quotation marks
                                                                    omitted). Mutual assent need not be signified in writing;
“Arbitration clauses are a matter of contract law and, if
                                                                    “[t]he manifestation or expression of assent necessary to
valid, should be enforced.” DuBois v. Macy’s E. Inc., 338
                                                                    form a contract may be by word, act, or conduct which
F. App'x 32, 33 (2d Cir. 2009) (summary order). “[T]he
                                                                    evinces the intention of the parties to contract.” Id. (emphasis
ultimate question of whether the parties agreed to arbitrate
                                                                    removed) (quotation marks omitted). Under New York law,
is determined by state law.” Bell v. Cendant Corp., 293 F.3d
                                                                    “[a]n employee may consent to a modification to the terms
563, 566 (2d Cir. 2002). Thus, “[w]hen deciding whether the
                                                                    of employment by continuing to work after receiving notice
parties agreed to arbitrate a certain matter,” courts generally
                                                                    of the modification.” Manigault v. Macy’s E., LLC, 318 F.
“should apply ordinary state-law principles that govern the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 23 of 51
Lockette v. Morgan Stanley, Not Reported in Fed. Supp. (2018)
2018 WL 4778920, 2018 Fair Empl.Prac.Cas. (BNA) 364,672

App'x 6, 8 (2d Cir. 2009) (summary order); see Isaacs v.            evidence therefore establishes that the plaintiff received the
OCE Bus. Servs., Inc., 968 F. Supp. 2d 564, 571 (S.D.N.Y.           email.
2013) (“Under New York law, employee handbook revisions
are binding when an employee continues to work after                The plaintiff next contends that the email did not provide
receiving notice of the revisions.”). In such a circumstance,       sufficient notice of the essential terms of the defendants'
the employee’s continued employment serves as an “objective         offer. This argument also fails. The email’s subject line,
manifestation[ ]” of the employee’s intent to be bound. See         “Expansion of CARE Arbitration Program,” clearly indicated
Rightnour, 239 F. Supp. 3d at 750-52.                               its content. And the content itself conspicuously notified
                                                                    employees that: (1) all covered claims by employees –
New York law, moreover, contains a presumption that a party         including registered employees such as the plaintiff – would
has received an email when it is delivered to the party’s           be subject to mandatory arbitration; (2) unless employees
email address in accordance with regular office procedures.         opted out of CARE, their continued employment would be
See Clearfield v. HCL Am. Inc., No. 17cv1933, 2017 WL               considered assent to the program; and (3) they could opt out
2600116, at *2 (S.D.N.Y. June 15, 2017); see also Meckel v.         by submitting a form before the program’s effective date.
Cont'l Res. Co., 758 F.2d 811, 817 (2d Cir. 1985). To rebut this    The email also contained hyperlinks to the new arbitration
presumption, a plaintiff must produce admissible evidence           agreement and CARE Guidebook. This is sufficient notice
showing that the email was not sent or was not received.            of the defendants' offer and its terms. See Pelligrino v.
Cf. Weiss v. Macy’s Retail Holdings, Inc., No. 17-2219,             Morgan Stanley Smith Barney LLC, No. 17cv7865, 2018
2018 WL 3409143, at *3 (2d Cir. July 12, 2018) (summary             WL 2452768, at *3 (S.D.N.Y. May 31, 2018) (“These
order) (holding that the plaintiff defeated New York’s mailing      facts – particularly, that Morgan Stanley sent the relevant
presumption by “provid[ing] evidence of his family’s regular        email to Plaintiff, that the email provided a way to opt
procedure for reviewing with him the mail he received and           out of the expanded program, and that Plaintiff did not
assert[ing], with sworn support, that the relevant mailings did     so opt out – compel the conclusion that Plaintiff is bound
not arrive and go through that process”). But a plaintiff’s mere    by the Arbitration Agreement and the CARE Guidebook’s
denial of receipt of an email is insufficient. Clearfield, 2017     arbitration provisions in light of various principles of New
WL 2600116 at *2.                                                   York law.” (quotation marks omitted) ); Clearfield, 2017 WL
                                                                    2600116 at *2; cf. Meyer v. Uber Techs., Inc., 868 F.3d 66, 78
Here, the plaintiff contends that he and the defendants could       (2d Cir. 2017) (“That the Terms of Service were available only
not have formed a valid agreement because he did not receive        by hyperlink does not preclude a determination of reasonable
the defendants' May 20, 2015, email noticing the changes            notice.”). 4
to the CARE program. But New York’s email presumption
prevails. The plaintiff offers only a mere denial of receipt,       4       Although Meyer involved application of California
a litany of more efficacious means by which the defendants
                                                                            law, “New York and California apply ‘Substantially
could have issued its CARE-expansion proposal, and a case
                                                                            similar rules for determining whether the parties
applying Illinois contract law in concluding that the plaintiff’s
                                                                            have mutually assented to a contract term.’ ” 868
denial of receipt of an email created a genuine dispute of
                                                                            F.3d at 74 (quoting Schnabel v. Trilegiant Corp.,
fact, see Gupta v. Morgan Stanley Smith Barney, LLC, No.
                                                                            697 F.3d 110, 119 (2d Cir. 2012) ).
17cv8375, 2018 WL 2130434 (N.D. Ill. May 9, 2018). None
of these grounds are sufficient to rebut the presumption.            *5 Each case the plaintiff cites to the contrary is
Further, the defendants provide evidence that the email was         distinguishable. See Campbell v. Gen. Dynamics Gov't Sys.
addressed and delivered to the plaintiff’s assigned email           Corp., 407 F.3d 546, 556–57 (1st Cir. 2005) (noting that the
account, was not located in his SPAM folder, and did not            defendant did not typically use email to handle personnel
trigger a “bounceback” email indicating it was not delivered        matters and that the email in question did not state directly
or undeliverable. Krentzman Decl. ¶ 5 & Ex. 2; Waggoner             that the relevant policy “contained an arbitration agreement
Decl. ¶¶ 3-7 & Ex. 1. The defendants have also produced             that was meant to effect a waiver of an employee’s right
emails sent by the plaintiff dated May 22, 2018, indicating         to access a judicial forum”); Gupta, 2018 WL 2130434
that the plaintiff was actively using his email account around      (applying Illinois law); Schmell, 2018 WL 1128502 (applying
the time of the May 20 email. See Drever Decl. Ex. 3. The           New Jersey law and not noting an email, presumption similar
                                                                    to that under New York law); Riqhtnour, 239 F. Supp. 3d at



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 24 of 51
Lockette v. Morgan Stanley, Not Reported in Fed. Supp. (2018)
2018 WL 4778920, 2018 Fair Empl.Prac.Cas. (BNA) 364,672

750-53 (involving a misleading email and a plaintiff’s written
objection to the defendant’s offered arbitration program);
Hudyka v. Sunoco, Inc., 474 F. Supp. 2d 712 (E.D. Pa.
                                                                                                 C.
2007) (applying Pennsylvania law in a case involving a
nondescriptive email subject line, no essential terms in the        The plaintiff next argues that any purported agreement
email’s body, and no hyperlink to a page explaining the             between the defendants and him is void for a lack of
defendant’s arbitration program).                                   consideration.

Finally, the plaintiff argues that the email is misleading and      However, continued employment generally serves as legal
that he and the defendants therefore could not have entered         consideration sufficient to enforce an arbitration agreement.
into a valid agreement. The plaintiff points to the following       See Stern v. Espeed, Inc., No. 06cv958, 2006 WL 2741635,
language, contending that it downplayed the significance of         at *2 (S.D.N.Y. Sept. 22, 2006). This is because “in at-
the changes to the CARE program and read as if the changes          will employment the employer has the right to discharge
applied to only nonregistered employees:                            the employee ... without cause, and without being subject to
                                                                    inquiry as to his or her motives, [and] forbearance of that
                                                                    right is a legal detriment which can stand as consideration
             Current registered employees are                       for a restrictive covenant.” Zellner v. Stephen P. Conrad,
             required to arbitrate most workplace                   M.D., P.C., 58 9 N.Y.S.2d 903, 907 (App. Div. 1992) (citation
             claims under existing FINRA rules,                     omitted). Thus, once the plaintiff continued his employment,
             and ... Morgan Stanley is announcing                   the defendants chose to forgo their right to terminate him
             the expansion of CARE ... to                           without cause and provided the requisite consideration. 5
             extend arbitration obligations for
             all US employees – registered                          5      The plaintiff also claims that FINRA Rule 13200
             and non-registered. Effective June
                                                                           requires the defendants to arbitrate claims by
             19, 2015, arbitration under the
                                                                           registered employees solely before FINRA and
             CARE Arbitration Program will be
                                                                           points out that the CARE program requires
             mandatory for all employees in
                                                                           certain claims by registered employees, including
             the U.S., and all covered claims
                                                                           employment discrimination claims, to be arbitrated
             between the Firm and employees
                                                                           before JAMS, a non-FINRA dispute-resolution
             will be resolved through final and
                                                                           service. But in Credit Suisse Securities (USA) LLC
             binding arbitration on a nonclass,
                                                                           v. Tracy, the Court of Appeals for the Second
             non-collective and non-representative
                                                                           Circuit held that “[FINRA] Rule 13200 does not
             action basis ....
                                                                           prohibit the enforcement of pre-dispute waivers
                                                                           of a FINRA arbitral forum.” 812 F.3d 249, 257
                                                                           (2d Cir. 2016). The CARE program therefore does
The email is not misleading. Its text clearly conveys that                 not violate FINRA Rule 13200 by requiring some
registered employees, who once were required to arbitrate                  claims to be arbitrated before JAMS.
“most” claims, would now be required to arbitrate “all”
covered claims. The email also contained hyperlinks to pages
providing and explaining the new CARE program’s terms and                                        D.
an email address to which questions could be sent.
                                                                     *6 Finally, the plaintiff summarily asserts that he opted
In sum, under New York law the evidence establishes that the        out of the defendants' arbitration proposal by virtue of his
plaintiff received the email, and the email adequately set forth    membership in the certified plaintiff class in Jaffe v. Morgan
the essential terms of the defendants' expansion of the CARE        Stanley & Co., No. 06cv3903 (N.D. Cal.). 6 In that case,
program. Moreover, the email provided convenient ways –             class counsel opted out of the defendants' CARE program
through hyperlinks and an email address for employees to            on October 2, 2015, on behalf of the entire class. But the
direct questions – for the plaintiff to inquire about the changes   Jaffe class consisted of “African-Americans and Latinos
to the CARE program.                                                employed as Financial Advisors or Registered Financial


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 25 of 51
Lockette v. Morgan Stanley, Not Reported in Fed. Supp. (2018)
2018 WL 4778920, 2018 Fair Empl.Prac.Cas. (BNA) 364,672

                                                                             agreement on the very day the [relevant] litigation
Advisor Trainees in the Global Wealth Management Group
                                                                             was commenced.” 17 N.Y.S.3d 407, 408 (App. Div.
of Morgan Stanley & Co. Incorporated or its predecessor,
                                                                             2015). Accordingly, the court held that
Morgan Stanley DW Inc. at any time between October 12,
                                                                                [g]iven the authority granted to the [trial]
2002 and December 3, 2007.” Jaffe v. Morgan Stanley &
                                                                                court to protect putative class members and
Co., No. 06cv3903, 2008 WL 346417, at *3 (N.D. Cal. Feb.
                                                                                the fairness of the process, the court properly
7, 2008). The plaintiff does not claim to have ever been
                                                                                exercised its discretion by drawing the inference
employed as such. Rather, the plaintiff claims to have worked
                                                                                that the agreements had been implemented
at Smith and Barney until its merger with Morgan Stanley in
                                                                                in response to this litigation and to preclude
2009. Lockette Decl. at ¶ 4, In any event, the opt out for the
                                                                                putative class members. Thus, the court properly
Jaffe class came months after the defendants' opt-out deadline
                                                                                declined to enforce those agreements signed
and was therefore ineffective. 7
                                                                                after commencement of this litigation.
                                                                             Id. (citations omitted). Here, the plaintiff has raised
6      The plaintiff also mentions – but does not state that                 no issues of fact similar to those in Weinstein.
       he was a part of – two other class-action suits in
       which class counsel opted out of the defendants'
       CARE program, Augst-Johnson v. Morgan Stanley                                        CONCLUSION
       & Co., No. 06cvll42 (D.D.C.), and Frazier v.
                                                                     The Court has considered all of the arguments raised by
       Morgan Stanley & Co., No. 16cv804 (S.D.N.Y.).
                                                                     the parties. To the extent not specifically addressed, the
       The plaintiff would not have qualified for the
                                                                     arguments are either moot or without merit. For the reasons
       subject classes in those cases.
                                                                     explained above, the defendants' motion to compel arbitration
7                                                                    is granted. This case is stayed pending the conclusion of the
       Although it is unclear from the plaintiff’s brief,
       he appears to argue that the defendants' deadline             arbitration. The Clerk of Court is directed to close this case
       does not apply because the defendants improperly              on the active docket of the Court subject to reinstatement
       failed to inform the Jaffe class counsel about                depending on any developments in the arbitration.
       their CARE-expansion proposal. The plaintiff thus
       maintains that it would be inequitable not to enforce
                                                                     SO ORDERED.
       the class-wide opt out as applied to him. But
       the plaintiff does not explain why the defendants'            All Citations
       failure to notify the class counsel was improper.
       And the lone authority the plaintiff cites, Weinstein         Not Reported in Fed. Supp., 2018 WL 4778920, 2018 Fair
       v. Jenny Craig Operations, concerns a defendant               Empl.Prac.Cas. (BNA) 364,672
       who, unlike here, “implemented its new arbitration

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     6
Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 26 of 51




                             L
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 27 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677



                  2020 WL 4280677                                West Headnotes (29)
    Only the Westlaw citation is currently available.
     United States Court of Appeals, Third Circuit.
                                                                 [1]   Education        Federally guaranteed loans
       Commonwealth of PENNSYLVANIA                                    Congress enacted the Higher Education Act in
                      v.                                               order to keep the college door open to all
 NAVIENT CORP.; Navient Solutions LLC Appellants                       students of ability, regardless of socioeconomic
                                                                       background. 20 U.S.C.A. § 1001 et seq.
                       No. 19-2116
                              |
                  Argued March 11, 2020
                                                                 [2]   Federal Courts        Proceedings for appeal
                              |
               (Opinion filed: July 27, 2020)                          When reviewing an interlocutory appeal of a
                                                                       certified question of law, Court of Appeals
Synopsis                                                               exercises plenary review over the question
Background: Commonwealth of Pennsylvania brought                       certified. 28 U.S.C.A. § 1292(b).
enforcement action against lender, alleging its actions in
originating and servicing student loans constituted unfair,
deceptive, and abusive practices in violation of both the        [3]   Statutes     Absence of Ambiguity;
Consumer Protection Act and the Pennsylvania Protection                Application of Clear or Unambiguous Statute
Law. The United States District Court for the Middle District          or Language
of Pennsylvania, No. 3-17-cv-01814, Robert D. Mariani, J.,             Courts typically do not look beyond statutory
denied motion to dismiss for failure to state a claim but              language where the meaning is clear.
certified questions of law for interlocutory appeal.


                                                                 [4]   Statutes   Relation to plain, literal, or clear
Holdings: After grant of permission to appeal, the Court of            meaning; ambiguity
Appeals, Ambro, Circuit Judge, held that:                              Courts may look behind a statute only when the
                                                                       plain meaning produces a result that is not just
[1] Commonwealth court bring concurrent enforcement                    unwise but is clearly absurd.
action against lender after Consumer Financial Protection
Bureau had already filed suit against lender;

                                                                 [5]   Finance, Banking, and Credit           Loans,
[2] Higher Education Act's express preemption of state claims
                                                                       Lending, and Credit; Interest
premised on any disclosure requirement imposed by state law
regarding covered loans does not expressly preempt claims              Commonwealth of Pennsylvania could bring
to the extent they are alleging affirmative misrepresentations         concurrent enforcement action against student
rather than failures of disclosure; and                                loan lender under the Consumer Financial
                                                                       Protection Act of 2010 after the Consumer
[3] Higher Education Act does not field preempt the                    Financial Protection Bureau had already filed
regulation of student loans.                                           suit against lender, even though Act provided for
                                                                       Bureau's intervention in any state-filed litigation;
                                                                       other provisions of Act expressly prohibited
Affirmed.                                                              concurrent claims, but the section providing for
                                                                       state enforcement actions did not do so. 12
Procedural Posture(s): Interlocutory Appeal; Motion to                 U.S.C.A. § 5552.
Dismiss for Failure to State a Claim.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 28 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

                                                                     Where Congress expresses an intent to occupy an
 [6]    Federal Courts        Constitutional questions               entire field, states are foreclosed from adopting
        Party cannot bring a freestanding constitutional             any regulation in that area, regardless of whether
        challenge for first time in interlocutory appeal.            that action is consistent with federal standards.



 [7]    States      Conflicting or conforming laws or         [13]   States     Congressional intent
        regulations                                                  Intent of Congress is the ultimate touchstone of
        Supremacy clause invalidates any state law that              preemption analysis.
        interferes with or is contrary to federal law. U.S.
        Const. art. 6, cl. 2.
                                                              [14]   States     Congressional intent
                                                                     In discerning congressional intent as to
 [8]    States       Preemption in general                           preemption, court looks to the structure and
        While not rigidly distinct categories, there                 purpose of the statute as a whole, as revealed not
        are three classes of preemption: (1) express                 only in the text, but through the way in which
        preemption, (2) conflict preemption, and (3) field           Congress intended the statute and its surrounding
        preemption.                                                  regulatory scheme to affect business, consumers,
                                                                     and the law.

 [9]    States       Congressional intent
        Express preemption applies where Congress             [15]   States     Congressional intent
        explicitly preempts state law in the statutory               In undertaking preemption analysis, court starts
        language.                                                    with basic assumption that Congress did not
                                                                     intend to displace state law.

 [10]   States      Conflicting or conforming laws or
        regulations                                           [16]   States     Preemption in general
        Conflict preemption occurs when a state law                  The presumption against congressional intent to
        conflicts with federal law such that compliance              preempt state law applies with particular force
        with both state and federal regulations is                   when the state is exercising its police power.
        impossible, or when a challenged state law
        stands as an obstacle to the accomplishment and
        execution of the full purposes and objectives of      [17]   States     Congressional intent
        a federal law.
                                                                     The presence of an express preemption provision
                                                                     does not end court's preemption inquiry; while it
                                                                     means court need not inquire whether Congress
 [11]   States       Occupation of field                             intended to preempt some state law, court still
        Field preemption focuses on when Congress                    must examine congressional intent as to the
        does not expressly preempt state law but where               scope of the preemption provision.
        federal law leaves no room for state regulation
        and that Congress had a clear and manifest intent
        to supersede state law in that field.                 [18]   States     Congressional intent
                                                                     Statutes      Context
                                                                     Statutes      Statutory scheme in general
 [12]   States       Occupation of field




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 29 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

        To identify the domain expressly preempted by                (6) the resulting injury was proximately caused
        Congress, court reads the words of a statute in              by the reliance. Restatement (Second) of Torts §
        their context and with a view to their place in the          525 (1977).
        overall statutory scheme.


                                                              [24]   Fraud       Fraudulent Concealment
 [19]   Education        Federally guaranteed loans                  Under Pennsylvania law, the tort of intentional
        States       Education                                       non-disclosure has the same elements as
        Higher Education Act expressly preempts                      intentional misrepresentation except, in the
        any state claim premised on any disclosure                   case of intentional non-disclosure, the party
        requirement imposed by state law regarding                   intentionally conceals a material fact rather than
        loans made, insured, or guaranteed pursuant                  making an affirmative misrepresentation.
        to program authorized by Title IV of Act. 20
        U.S.C.A. § 1098g.
                                                              [25]   Fraud       Fraudulent Concealment
                                                                     Under Pennsylvania law, concealment of a
 [20]   Fraud        Fraudulent Concealment                          material fact can amount to actionable fraud if
        Fraud        Duty to disclose facts                          the seller intentionally concealed a material fact
                                                                     to deceive the purchaser.
        To succeed on a failure-to-disclose claim, the
        plaintiff must establish that there was a duty to
        speak and the duty was breached.
                                                              [26]   Education       Federally guaranteed loans
                                                                     States      Education
 [21]   Fraud        Duty to disclose facts                          Uniformity is not an intended purpose of
        A      claim    alleging    an    affirmative                the provision of the Higher Education Act
        misrepresentation does not rely on a duty to                 expressly preempting state claims premised on
        disclose.                                                    any disclosure requirement imposed by state law
                                                                     regarding covered loans. 20 U.S.C.A. § 1098g.


 [22]   Education        Federally guaranteed loans
                                                              [27]   States      Occupation of field
        States       Education
                                                                     Court does not apply preemption from the
        Higher Education Act's express preemption
                                                                     comprehensive nature of a regulation alone.
        of state claims premised on any disclosure
        requirement imposed by state law regarding
        covered loans does not expressly preempt claims
        to the extent they are alleging affirmative           [28]   States      Occupation of field
        misrepresentations rather than failures of                   Field preemption exists where Congress has
        disclosure. 20 U.S.C.A. § 1098g.                             legislated so comprehensively in an area of law
                                                                     that it has left no room for supplementary state
                                                                     legislation.
 [23]   Fraud        Elements of Actual Fraud
        Under Pennsylvania law, to state a claim for
        intentional misrepresentation a plaintiff must        [29]   Education       Federally guaranteed loans
        allege (1) a representation; (2) which is material;          States      Education
        (3) made falsely, with knowledge of its falsity;             Higher Education Act does not field preempt the
        (4) with the intent of misleading another; (5)               regulation of student loans. 20 U.S.C.A. § 1098g.
        justifiable reliance on the misrepresentation; and


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 30 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677


                                                              Jon Greenbaum, Lawyers' Committee for Civil Rights Under
                                                              Law, 1500 K Street, N.W., Suite 900, Washington, DC 20005,
                                                              Counsel for Amicus Appellee Lawyers Committee for Civil
Appeal from the United States District Court for the Middle   Rights Under Law
District of Pennsylvania (D.C. Civil Action No. 3-17-
                                                              Benjamin J. Roesch, Jensen Morse Baker, 1809 Seventh
cv-01814), District Judge: Honorable Robert D. Mariani
                                                              Avenue, Suite 410, Seattle, WA 98101, Counsel for Amicus
Attorneys and Law Firms                                       Appellees Student Borrower Protection Center; Seniorlaw
                                                              Center; Center for Responsible Lending; New Jersey Citizen
Daniel T. Brier, Myers Brier & Kelly, 425 Spruce Street,      Action; Lawyers Committee for Civil Rights Under Law;
Suite 200, Scranton, PA 18503, James P. Brown, Jennifer       Community Legal Services of Philadelphia
Levy, Patrick Brown, Mike Kilgarriff, Kirkland & Ellis,
1301 Pennsylvania Avenue, N.W., Washington, DC 20004,         Before: McKEE, AMBRO, and PHIPPS, Circuit Judges
Michael Shumsky (Argued), Hyman Phelps & McNamara,
700 Thirteenth Street, N.W., Suite 1200, Washington, DC
20005, Counsel for Appellants                                                OPINION OF THE COURT

Josh Shapiro, Attorney General State of Pennsylvania,         AMBRO, Circuit Judge
Howard G. Hopkirk (Argued), Senior Deputy Attorney
General, Jesse F. Harvey, Chief Deputy Attorney General,       *1 We decide two issues in this appeal: first, whether
John Abel, Senior Deputy Attorney General, Jill T. Ambrose,   the Commonwealth of Pennsylvania may bring a parallel
Deputy Attorney General, Office of the Attorney General       enforcement action against Navient Corporation and Navient
of Pennsylvania, Strawberry Square, Harrisburg, PA 17120,     Solutions, LLC (together, “Navient”) under the Consumer
Nicholas Smyth, Senior Deputy Attorney General, Office of     Financial Protection Act of 2010 (the “Consumer Protection
Attorney General of Pennsylvania, 1251 Waterfront Place,      Act”), codified in relevant part at 12 U.S.C. § 5552, after
Mezzanine Level, Pittsburgh, PA 15222 Counsel for Appellee    the Consumer Financial Protection Bureau (the “Bureau”)
                                                              has filed suit; and second, whether and to what extent the
Mary McLeod, General Counsel, John Coleman, Deputy            federal Higher Education Act of 1965 (the “Education Act”),
General Counsel, Steven Y. Bressler, Assistant General        20 U.S.C. § 1001 et seq., preempts the Commonwealth's
Counsel, Lawrence Demille-Wagman, Senior Litigation           loan-servicing claims under its Unfair Trade Practices and
Counsel, Christopher Deal (Argued), Consumer Financial        Consumer Protection Law (the “PA Protection Law”), 73 Pa.
Protection Bureau, 1700 G Street, N.W., Washington, DC        Cons. Stat. §§ 201-1 to 201-9.3.
20552, Counsel for Amicus Appellee Consumer Financial
Protection Bureau                                             We hold that the plain language of the Consumer Protection
                                                              Act permits the Commonwealth's concurrent action. And
Faith E. Gay, Maria Ginzburg, Yelena Konanova, Margaret       we follow our sister Circuits in holding that although the
Larkin, Ryan W. Allison, Selendy & Gay, 1290 Avenue of the    preemption provision of the Education Act preempts claims
Americas, 17th Floor, New York, NY 10104, Mark Richard,       based on failures to disclose information as required by
Phillips, Richard & Rind, P.A., 9360 S.W., 72nd Street,       the statute, it does not preempt claims based on affirmative
Suite 283, Miami, FL 33173, Counsel for Amicus Appellee       misrepresentations. SeeLawson-Ross v. Great Lakes Higher
American Federation of Teachers                               Educ. Corp., 955 F.3d 908, 911 (11th Cir. 2020); Nelson
                                                              v. Great Lakes Educ. Loan Servs., Inc., 928 F.3d 639, 642
Letitia James, Attorney General State of New York, Barbara
                                                              (7th Cir. 2019). cf.Chae v. SLM Corp., 593 F.3d 936 (9th
D. Underwood, Solicitor General, Steven C. Wu, Deputy
                                                              Cir. 2010). As the Commonwealth's claims under the PA
Solicitor General, Ester Murdukhayeva, Assistant Solicitor
                                                              Protection Law based on affirmative misrepresentations and
General of Counsel, Office of Attorney General of New York,
                                                              misconduct are not preempted, we affirm the District Court's
28 Liberty Street, 23rd Floor, New York, NY 10005, Counsel
                                                              denial of Navient's motion to dismiss.
for Amicus Appellee State of New York


                                                              I. BACKGROUND


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     4
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 31 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

                                                                   1083(e); to “a borrower having difficulty making payments,”
   A. Statutory and Regulatory Background                          § 1083(e)(2); and to “a borrower who is 60 days delinquent
 [1] Congress enacted the Education Act in order “to keep          in making payments on a loan,” § 1083(e)(3). Before placing
the college door open to all students of ability, regardless       borrowers into forbearance, loan servicers must disclose its
of socioeconomic background.” Bible v. United Student Aid          terms, including that deferred interest will be capitalized.
Funds, Inc., 799 F.3d 633, 640 (7th Cir. 2015) (citation           See§§ 1083(a)(6)(B), 1083(e)(2); see also § 1087e(p); 34
omitted). To that end, the Act established two federal student     C.F.R. § 682.211. Servicers must repeat that disclosure within
loan programs that are designed to help every student              30 days of granting forbearance and must disclose every 180
afford the college or trade school of his or her choice: (i)       days during the forbearance period. See§§ 1083(b), 1087e(p);
the Direct Loan Program, under which the Department of             34 C.F.R. § 682.211(e)(2).
Education (the “DOE”) lends federal taxpayer dollars directly
to student borrowers, see20 U.S.C. § 1087a et seq.; and (ii) the   In addition to forbearance, loan servicers offer an array
Federal Family Education Loan Program (the “Indirect Loan          of alternate repayment plans, referred to as Income-
Program”), under which the federal Government guarantees           Driven Repayment (“IDR”) plans, when borrowers encounter
privately funded loans to student borrowers, see20 U.S.C. §        difficulties during the repayment period, each with varying
1071 et seq.                                                       qualification requirements and repayment provisions plans.
                                                                   Borrowers who enter an IDR plan do not defer payments
The federal Government does not directly administer these          entirely but instead adjust their monthly payments. To qualify
loan programs. The DOE contracts with third parties like           for IDR, borrowers must fill out a federal application, submit
Navient to administer and service loans under the Direct           supporting documents, and then recertify their income and
Loan Program and imposes contractual requirements that             family size annually. 34 C.F.R. §§ 682.215(e), 685.221(e).
govern what servicers may do when acting on the DOE's
behalf. For both Direct Loan Program and Indirect Loan             As with forbearance, federal law details what, when, and how
Program loans, the DOE has promulgated comprehensive               loan servicers must communicate with borrowers regarding
regulations that control the student loan process, including the   the availability of IDR. See20 U.S.C. § 1087e(p); 34 C.F.R.
types of charges that are permitted, see34 C.F.R. § 682.202;       § 682.205(e). Once repayment begins, if “a borrower ... has
the kinds of repayment plans that are available, see §§            notified the lender that the borrower is having difficulty
682.209, 685.208; and the ways in which those plans can be         making payments,” the servicer must provide a written
restructured, see §§ 682.210–11, 685.204–05.                       disclosure “in simple and understandable terms” that details
                                                                   both the expected costs associated with forbearance if the
 *2 Federal student loans are eligible for several types           borrower chooses that option, and instructions for seeking
of deferred payment plans to help borrowers avoid                  IDR if a student borrower seeks an alternative to forbearance.
defaulting. Servicers may grant a “forbearance” to borrowers       20 U.S.C. § 1083(e)(2) (Indirect Loan Program); see also§
having financial trouble during the repayment period.
                                                                   1087e(p) (Direct Loan Program). 1
This “permit[s] the temporary cessation of payments,
allowing an extension of time for making payments, or
                                                                   1
temporarily accepting smaller payments than previously were               In addition, among other disclosures, federal law
scheduled.” § 682.211(a)(1). The DOE's regulations specify                requires lenders and loan servicers to disclose: the
the circumstances under which a loan servicer may offer                   availability of IDR when the loan is disbursed
forbearance. See, e.g., §§ 682.211(a)(2), 685.205. Borrowers              and before repayment begins, §§ 1083(a)(11), (b)
who enter forbearance face significant costs, such as, among              (6); 34 C.F.R. § 682.205(a)(2)(xii) (Indirect Loan
other things, having their monthly payments increase due to               Program); § 1087e(p) (Direct Loan Program);
accumulated unpaid interest.                                              the availability of, and procedures for enrolling
                                                                          in, IDR before repayment begins, 20 U.S.C. §
DOE regulations dictate how loan issuers and servicers must               1077(a)(2)(H); 34 C.F.R. § 682.205(e) (Indirect
communicate with borrowers about forbearance. Lenders and                 Loan Program); 20 U.S.C. §§ 1087e(d)(1)(D)–(E),
servicers must make extensive disclosures, including those                1087e(p) (Direct Loan Program); and the specified
related to fees and repayment options, at many stages of a                information regarding IDR on every statement
loan's lifecycle: “before disbursement,” 20 U.S.C. § 1083(a);             sent to the borrower, including “a reminder that
“before repayment,” § 1083(b); “during repayment,” §                      the borrower has the option to change repayment


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 32 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

       plans,” and a link to the DOE's IDR website, 20                    (B) “discuss the concept of [IDR] plans” with
       U.S.C. § 1083(e)(1)(I); 34 C.F.R. § 682.205(a)(3)                  struggling borrowers. DOE, Policy Direction on
       (ix) (Indirect Loan Program); § 1087e(p) (Direct                   Federal Student Loan Servicing (July 20, 2016),
       Loan Program).                                                     https://tinyurl.com/yxnkrava. In 2017, however,
                                                                          the DOE decided not to implement the proposed
 *3 DOE regulations also require that loan servicers provide
oral disclosures regarding forbearance and IDR at other times.            regulatory changes. See Letter from Secretary of
When a defaulted borrower orally requests a forbearance, the              Education re Student Loan Servicer Recompete
servicer must “orally review with the borrower the terms and              (Apr. 11, 2017), https://tinyurl.com/y2v2m8uq.
conditions of the forbearance, including the consequences
of interest capitalization, and all other repayment options           B. Navient's Conduct
available to the borrower,” and must send a written notice with
similar information. 34 C.F.R. §§ 682.211(d)(iii), 685.205(a)               1. Loan-Originating Related Conduct
(8). DOE regulations do not require federal loan servicers to
disclose the availability of IDR on each phone call. Federal      Navient has been “engaged in trade and commerce by
law does require that multiple written or electronic notices      offering, selling, marketing and promoting student loans to
and disclosures be provided to borrowers, including with each     borrowers and by servicing and collecting on borrowers'
bill or statement. 20 U.S.C. §§ 1083(e)(1) (Indirect Loan         student loans.” App. 105. 3 From 2004 until 2014, Navient's
Program), 1087e(p) (Direct Loan Program).
                                                                  predecessors also were engaged in that business. 4

The Education Act grants the DOE broad discretion to
                                                                  3
regulate these loan programs, see, e.g., § 1082(a)(1), and                The alleged facts recounted herein are drawn from
expressly requires the DOE to “prescribe standardized                     the Commonwealth's complaint.
forms and procedures regarding” deferments, forbearance,          4       In 2014, Navient assumed the liabilities of its
and servicing, § 1082(I)(1)(D)–(F). These standardized
                                                                          predecessors—SLM Corporation and Sallie Mae,
procedures must “include all aspects of the loan process,” §
                                                                          Inc.—and took over their student loan servicing
1082(I)(2)(A), “be designed to minimize administrative costs
                                                                          and debt collection business. The action against
and burdens,” id., and standardize and simplify procedures
                                                                          Navient includes conduct by those predecessors.
related to servicing, § 1082(I)(3)(A). 2                                  For convenience, we refer to Navient, rather than
                                                                          its predecessors, during the time periods the latter
2                                                                         entities were involved.
       In the last decade, the federal Government
       considered steps to promote awareness of IDR.              Until 2007, many school financial aid offices maintained a
       For example, a 2012 Presidential Memorandum                preferred lenders list to give students guidance in choosing
       noted that “too few borrowers are aware of                 between different lenders. Navient attempted to place itself
       the options available to them to help manage               at the top of those lists to obtain access to schools'
       their student loan debt, including reducing their          potential borrowers. Navient marketed custom loan packages
       monthly payment through [IDR] ....” See The                to schools, including Indirect Loan Program loans, private
       White House, June 7, 2012 Memorandum on                    loans for borrowers who qualified for Navient's standard
       Improving Repayment Options for Federal Student            private student loan products (“prime loans”), and private
       Loan Borrowers, 77 Fed. Reg. 35,241 (June                  loans for students who did not qualify for standard private
       13, 2012), https://tinyurl.com/y5o39q4z. In July           student loans (“subprime loans”). This benefited schools by
       2016, the DOE proposed that federal regulations            maximizing enrollment and Navient by giving it a greater
       should be amended to require that federal loan             share of the market.
       servicers employ “staff who receive enhanced
       training related to repayment and forgiveness               *4 Subprime loans typically had high variable interest rates
       options,” and who in turn would (A) “assess                and high origination fees. Student borrowers who took out
       the borrower's long-term and short-term financial          subprime loans were not informed that the loans were part
       situation and consider all available information           of a subprime lending program and had a high likelihood of
       about the borrower's income and family size,” and          default. Navient internally described this strategy as “Current



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 33 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

Strategy is Working: ––Use subprime to win school deals           submission of paperwork and annual recertification, and
and secure [Indirect Loan Program] and standard private           Navient representatives were compensated based on average
volume––View economics on an all-in basis.” App. 119. A           call time. Hence enrolling borrowers in IDR plans was costly.
2007 internal email describes one of Navient's subprime loan
programs as “the baited hook to gain [Indirect Loan Program]      Navient allegedly enrolled many borrowers into multiple
volume.” App. 119.                                                consecutive forbearances even though they had demonstrated
                                                                  a long-term inability to repay their loans. For instance,
Navient allegedly loosened its required credit criteria so that   between January 2010 and March 2015, Navient enrolled
subprime borrowers could qualify without knowing the true         more than 1.5 million borrowers in multiple consecutive
risk of default. Between 2000 and 2006 there was a substantial    forbearances instead of helping them enroll in an IDR
increase in the number of high-risk subprime loans made by        plan. During the same time period, the number of
Navient to students attending schools with a less than a 50%      borrowers that Navient enrolled in forbearance generally
graduation rate and to students with credit scores of less than   exceeded the number of borrowers enrolled in IDR plans.
640. From 2000 to 2007, between 68% and 87% of Navient's          Navient representatives would sometimes place borrowers
high-risk loans defaulted. 5                                      in voluntary forbearance even though they would have
                                                                  qualified for $0 per month payments in an IDR plan. Navient
5                                                                 also unnecessarily placed borrowers in forbearance before
       In their Amicus Curiae brief, New York and
                                                                  ultimately placing them in an IDR plan. The majority of
       its joining States allege widespread abuses by
                                                                  IDR plan participants were enrolled in forbearance for more
       servicers like Navient that have harmed millions
                                                                  than three months before ultimately being enrolled in an IDR
       of borrowers by impeding their access to
                                                                  plan. This resulted in borrowers being adversely affected
       IDR plans and public-service loan-forgiveness
                                                                  by the addition of interest to the loan's principal and losing
       programs. For example, an investigation by Illinois
                                                                  credit for months that would have been counted toward loan
       into Navient found that it routinely steered
       consumers into forbearances rather than IDR plans.         forgiveness. 6
       California alleges that Navient misled struggling
       borrowers about the amount needed to bring                 6      Amici Curiae the Student Borrower Protection
       their accounts current and induced them into                      Center and joining organizations state that
       making unnecessarily high payments. California,                   approximately 43 million people owe over
       Washington, and Mississippi have sued Navient for                 $1.4 trillion on their federal student loans.
       these and other deceptive practices. The Attorneys                Amici argue that “the consequences of servicers'
       General for Colorado, Kansas, Oregon, New                         misconduct can be catastrophic for struggling
       Jersey, New York, and the District of Columbia                    borrowers' ... lives.” Amicus Curiae Br. for
       have also issued civil investigative demands to                   Student Borrowers Protection Center et al. 2–3.
       Navient. Amicus Curiae Br. for States of New York                 They further contend that older borrowers, facing
       et al. 7–13.                                                      limited and declining income and less access to
                                                                         technology, and borrowers of color (who are over-
                                                                         represented in the student bodies of predatory
            2. Loan Servicing-Related Conduct                            for-profit schools), are disproportionately affected
                                                                         by servicer misconduct. Id. at 3–4. It thus
               a. Navient Allegedly Steered                              “systematically strips wealth from ... communities
               Borrowers into Forbearance.                               which are already economically disadvantaged.”
                                                                         Id. at 18.
Navient allegedly has encouraged borrowers repeatedly                    Amicus Curiae the American Federation of
to communicate with its representatives for assistance,                  Teachers (“AFT”) argues that Navient's alleged
only to steer them into forbearance rather than more                     schemes have especially affected the long-term
affordable alternatives like IDR plans. The Commonwealth                 cost of student loans for public servants, like
argues that this was done because enrolling a borrower in                AFT members, many of whom would be on track
forbearance can be completed in a few minutes without                    for the Public Student Loan Forgiveness program
paperwork, while enrolling in an IDR plan requires the                   (the “Loan Forgiveness Program”), but who were


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 34 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

        steered into forbearance by Navient. “Congress               “paid ahead” status for subsequent months. App. 144. The
        created the [Loan Forgiveness Program] in 2007,              borrower is then sent a bill for $0 for the subsequent
        promising to forgive the complete balance of                 months covered by the excess payment. However, until
        federal student loan debt for any public employee            mid-2015, Navient allegedly treated these “non-payments”
        who makes 120 on-time payments on a qualifying               as a failure to make consecutive payments, reset the clock,
        repayment plan.” Amicus Curiae Br. for AFT at                and considered the consecutive on-time monthly payments
        5. Yet, as a result of servicers' misconduct, public         as being zero. This increased the number of consecutive
        employees steered into forbearance by servicers              payments necessary to release a cosigner. Nothing on
        made fewer qualifying payments even as unpaid                Navient's website, billing statements, or other documents
        interest accumulated on their account. Id. at 7–16.          provided to borrowers indicated that that the clock would be
                                                                     reset.

        b. Issues with Recertification of IDR Plans

 *5 Between July 2011 and March 2015, more than 60%                           d. Repeated Payment Processing Errors
of Navient's borrowers who enrolled in IDR plans failed
                                                                     The Commonwealth alleges that, since at least 2011, many
timely to renew their enrollment. From January 2010 to
                                                                     borrowers have complained that Navient has misallocated or
December 2012, Navient's annual renewal notices for IDR
                                                                     misapplied submitted payments, resulting in borrowers and
plans (sent via U.S. mail) allegedly did not provide notice
                                                                     cosigners being improperly charged late fees and increased
of the actual date by which renewal applications had to be
                                                                     interest charges, and in inaccurate negative information being
submitted. The notices stated that the IDR period would
                                                                     furnished to consumer reporting agencies. Many borrowers
expire in “approximately 90 days” and that the “renewal
                                                                     have complained that, even after getting Navient to correct
process may take at least 30 days” to complete. App. 139.
                                                                     an error, the same payment-processing errors occurred
The Commonwealth alleges that the notices failed to advise
                                                                     repeatedly. Navient has allegedly failed to correct these
borrowers of the negative consequences of submitting an
                                                                     recurring problems.
untimely or incomplete application and of having a break
in their enrollment in an IDR plan (including an immediate
increase in monthly payments, accrued interest being added              C. Procedural History
to their loan principal, loss of interest subsidies, and delays in   In October 2017, the Commonwealth filed a complaint
loan forgiveness).                                                   against Navient alleging its actions in originating and
                                                                     servicing student loans constitute unfair, deceptive, and
Between mid-2010 and March 2015, some borrowers had                  abusive practices in violation of both the Consumer
to log into an electronic portal using their username and            Protection Act and the PA Protection Law. The complaint
password to view the notices. Seventy-five percent of                contained nine counts: Count I under the PA Protection
Navient's federal loan borrowers agreed to receive electronic        Law for unfairly and deceptively originating risky, expensive
communications. Borrowers were sent an e-mail with a                 loans, which had a high likelihood of default, among
hyperlink to Navient's website. However, the e-mail did not          other unlawful conduct; Count II under the PA Protection
provide any indication of the purpose of the notice.                 Law for steering borrowers suffering long-term financial
                                                                     hardship into costly forbearances; Count III under the
                                                                     Consumer Protection Act for steering borrowers suffering
   c. Misrepresentations Related to Cosigner Releases                long-term financial hardship into costly forbearances; Count
                                                                     IV under the PA Protection Law for loan servicing failures
A cosigner is generally required for a borrower to obtain a          related to recertification of IDR plans; Count V under the
private student loan. After a borrower begins repayment, he          Consumer Protection Act for loan servicing failures related
or she can usually apply to release the cosigner after meeting       to recertification of IDR plans; Count VI under the PA
eligibility criteria. As of January 2010, one of the eligibility     Protection Law for misrepresentations relating to cosigner
criteria is that the borrower makes a minimum number of              releases; Count VII under the Consumer Protection Act
“consecutive, on-time payments.” When a borrower makes               for misrepresentations relating to cosigner releases; Count
multiple payments at one time, Navient applies the payment           VIII under the PA Protection Law for repeated payment-
for the current month and then places the borrower in a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 35 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

processing errors; and Count IX under the Consumer                seePennsylvania v. Navient Corp., No. 17-cv-1814, 2019
Protection Act for repeated payment-processing errors.            WL 1052014 (M.D. Pa. Mar. 5, 2019), and we granted
                                                                  permission to appeal two of them, specifically: (1) whether
 *6 Nine months before the Commonwealth filed its suit,           the Commonwealth may bring a parallel enforcement action
in January 2017, the Bureau, the State of Illinois, and the       under the Consumer Protection Act after the Bureau has
State of Washington filed similar lawsuits alleging, among        filed suit; and (2) whether the Education Act preempts
other things, that Navient failed to disclose adequately          the Commonwealth's loan-servicing claims under the PA
the availability of IDR programs to federal student loan          Protection Law.
borrowers. See Compl., Consumer Fin. Prot. Bureau v.
Navient Corp., et al., No. 17-cv-101, 2017 WL 191446 (M.D.
Pa., filed Jan. 18, 2017); Compl., Illinois v. Navient Corp.,     II. DISCUSSION 7
et al., No. 2017-CH-00761, 2017 WL 374522 (Ill. Cir. Ct.,         7      The District Court had jurisdiction under 28 U.S.C.
filed Jan. 18, 2017); Compl., Washington v. Navient Corp.,                §§ 1331 and 1367. We have appellate jurisdiction
et al., No. 17-2-01115-1 SEA (Wash. Super. Ct., filed Jan.                pursuant to 28 U.S.C. § 1292(b), as we certified
18, 2017). Navient alleges that the Commonwealth's claims                 two questions of law for interlocutory appeal.
are “a virtual cut-and-paste of the [Bureau]'s .... complaint.”           “When reviewing an interlocutory appeal under 28
Navient Br. 21. It admits that the Commonwealth's complaint               U.S.C. § 1292(b), we exercise plenary review over
differs in that it challenges (A) the pre-2007 loan origination           the question certified.” Barbato v. Greystone All.,
practices of Navient's corporate predecessor (Count I), and               LLC, 916 F.3d 260, 264 (3d Cir. 2019) (citation
(B) Navient's alleged “fail[ure] to disclose a date certain by            omitted). In reviewing a motion to dismiss, we
which a borrower must submit materials to recertify an [IDR]              likewise review any legal determinations anew and
plan,” App. 155–56 (Count IV); Navient Br. 22.                            presume that a complaint's factual allegations are
                                                                          true. seeJames v. City of Wilkes-Barre, 700 F.3d
In December 2017, Navient filed a motion to dismiss the                   675, 679 (3d Cir. 2012).
complaint for failure to state a claim. The District Court
denied the motion in its entirety. Pennsylvania v. Navient
                                                                     A. The Consumer Protection Act Permits Concurrent
Corp., 354 F. Supp. 3d 529 (M.D. Pa. 2018). First, it
                                                                     State Claims.
rejected Navient's argument that the Consumer Protection
                                                                   [2] Navient argues that that Consumer Protection Act does
Act precluded a concurrent lawsuit by Pennsylvania, and it
                                                                  not allow the state attorney general to bring a “copycat”
held that Section 5552(a)(1) of the Consumer Protection Act,
                                                                  claim “on behalf of the same borrowers, against the same
12 U.S.C. § 5552(a)(1), unambiguously confers a right on
                                                                  defendants, for the same alleged conduct.” Navient Br. 25.
state attorneys general to file suit to enforce the Consumer
                                                                  Navient acknowledges that the Consumer Protection Act
Protection Act, and that there is nothing in the Act that would
                                                                  expressly permits state attorneys general to file Consumer
bar a parallel state action. Id. at 543–47. Second, the Court
                                                                  Protection Act claims, but argues that they may only do so
rejected Navient's preemption argument and concluded that
                                                                  where the Bureau itself has not filed a lawsuit. To support this
the Commonwealth's claims survived under both express-
                                                                  interpretation, Navient cites the Consumer Protection Act's
preemption and conflict-preemption principles. It held that
                                                                  requirement that state attorneys general notify the Bureau
the Commonwealth's claims were not an attempt to impose
                                                                  before filing those claims and its grant of authority for the
disclosure requirements on Navient, but were instead distinct
                                                                  Bureau to intervene in states' lawsuits.
allegations of unfair and deceptive business practices brought
pursuant to Pennsylvania's traditional state police powers. Id.
at 548–52. It then ruled that conflict preemption did not apply
because uniformity was not an express goal of Congress in                  1. The Plain Meaning of the Consumer
enacting the Education Act and, even if it were, this goal is         Protection Act Permits State Concurrent Actions.
not defeated by allowing the Commonwealth to enforce its
                                                                   *7 [3] [4] [5] The plain language of the Consumer
consumer protection laws. Id. at 553.
                                                                  Protection Act permits state concurrent actions. Section 5552
                                                                  provides that “the attorney general ... of any State may bring a
The District Court certified to us three questions of
                                                                  civil action ... to enforce provisions of this title ... and to secure
law for interlocutory appeal under 28 U.S.C. § 1292(b),
                                                                  remedies under provisions of this title or remedies otherwise


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 36 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

provided under other law.” 12 U.S.C. § 5552(a)(1). Courts          provides that “[b]efore initiating any action,” the relevant
typically do not look beyond statutory language where the          state attorney general “shall timely provide a copy of the
meaning is clear. Valansi v. Ashcroft, 278 F.3d 203, 209 (3d       complete complaint to be filed and written notice describing
Cir. 2002). They “may look behind a statute only when the          such action or proceeding to the Bureau.” 12 U.S.C. § 5552(b)
plain meaning produces a result that is not just unwise but is     (1)(A). In addition to requiring the state attorney general
clearly absurd.” In re Visteon Corp., 612 F.3d 210, 220 (3d Cir.   to detail “the alleged facts underlying the proceeding,” §
2010) (citation and internal quotation omitted). Here the plain    5552(b)(1)(C)(ii), the statute requires that official to address
meaning of § 5552 is that the Pennsylvania attorney general        “whether there may be a need to coordinate the prosecution of
may bring an action to enforce the Consumer Protection Act.        the proceeding so as not to interfere with any action, including
                                                                   any rulemaking, undertaken by the Bureau,” § 5552(b)(1)(C)
Other provisions of the Consumer Protection Act do expressly       (iii) (emphasis added).
prohibit concurrent claims, but not § 5552. Thus, under
the canon of statutory construction announced in Russello          Navient would have us stretch too far the meaning of this
v. United States, 464 U.S. 16, 104 S.Ct. 296, 78 L.Ed.2d           pre-suit notice requirement. It argues that state-sponsored
17 (1983), “[w]here Congress includes particular language          Consumer Protection Act claims are intended solely to
in one section of a statute but omits it in another section        address factual allegations and legal theories of which the
of the same Act, it is generally presumed that Congress            Bureau is not aware or which are not already subject to a
acts intentionally and purposely in the disparate inclusion or     pending Bureau lawsuit. It suggests that in § 5552(b)(1)(C)
exclusion.” Id. at 23, 104 S.Ct. 296 (citation omitted). Three     (iii) “any action” refers only to rulemaking and not to other
other provisions of the Consumer Protection Act prohibit           judicial proceedings. This fails. If Congress had intended
concurrent claims. Section 5514 prohibits the FTC or the           to limit the phrase “action” in § 5552(b)(1)(C)(iii) to mean
Bureau from filing a civil action against a defendant if the       only “rulemaking,” it could have drafted a simpler provision.
other agency has previously filed an action against the same       Reading “action” to mean “rulemaking” only would render
defendant based on the same “provision of law” and “any            the words “any action, including” mere surplusage. cf.United
violation alleged in the complaint.” 12 U.S.C. § 5514(c)(3)        States v. Miller, 527 F.3d 54, 62–63 (3d Cir. 2008).
(B)(i). Section 5515 grants the Bureau primary enforcement
authority over “very large” depository institutions and             *8 Moreover, the word “including” “is frequently, if not
provides “[b]ackup enforcement” for the other federal bank         generally, used as a word of extension or enlargement rather
regulators to act if the Bureau does not. § 5515(c)(3). And §      than as one of limitation or enumeration.” In re Fed. Mogul-
5538 provides for a state's right of action to enforce mortgage    Global, Inc., 348 F.3d 390, 401 (3d Cir. 2003) (citation
rules promulgated by the Bureau, but contains an explicit bar      omitted). And Congress twice used the phrase “any action”
on concurrent actions by states when the Bureau has already        in a manner that includes litigation in a nearby provision:
filed its own action against a party. § 5538(b)(6).                (1) in the pre-suit notice provision itself, § 5552(b)(1)(A)
                                                                   (“[b]efore initiating any action in court”), and (2) in § 5531(a)
Thus, even if the language of § 5552(a)(1) were ambiguous          (the Bureau “may take any action authorized under part E”).
—and it is not—a court should presume that Congress's
omission of an explicit prohibition against concurrent             Navient also argues that § 5552(b)(1)'s notice requirement
claims from § 5552(a)(1) was intentional because Congress          would be superfluous if parallel actions were allowed because
explicitly prohibited concurrent claims in three nearby            if the Bureau files a suit, then it knows the underlying facts
sections of the statute.                                           such that there is no need for notice. This too fails. First,
                                                                   there are many ways in which a parallel state action could
                                                                   interfere with the Bureau's suit and require coordination.
                                                                   For example, there could be conflicting discovery schedules,
            2. The Consumer Protection Act's
                                                                   conflicting legal theories, or competing settlement offers. And
               Pre-Suit Notice Requirement
                                                                   even if there is no conflict between the actions, the Bureau
Navient correctly points out that after initially granting         benefits from the notice requirement because it could use
state attorneys general a right to file Consumer Protection        the information to identify additional victims or wrongs, to
Act claims in § 5552(a), the Consumer Protection Act               coordinate strategies with the state, or alternatively to drop
subjects that general grant of authority to a limitation: it       certain counts from its own complaint because the issues will



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 37 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

be adequately addressed by the state. Amicus Curiae Br. of          is intended to protect the public from and remediate violations
the Bureau 19–20.                                                   of both Pennsylvania and federal laws. 9

Thus, the Consumer Protection Act's pre-suit notice                 9       The parties also dispute whether the
requirement does not negate the statute's express
                                                                            Commonwealth and Bureau actions can be
authorization of parallel state actions. 8                                  consolidated and the significance of that
                                                                            possibility. Navient argues that given the nine-
8       Navient also relies on a not relevant out-of-circuit                month gap in the bringing of the cases and the
        district court case, Navajo Nation v. Wells Fargo                   vast disparity in the respective procedural postures,
        & Co., 344 F. Supp. 3d 1292 (D.N.M. 2018),                          it would be impossible to consolidate these cases,
        where the Court dismissed Consumer Protection                       and at best one action could be stayed until the
        Act claims filed by a tribal government when the                    other is resolved, at which point most issues in one
        Bureau had already settled similar claims. Navajo                   suit would be resolved by prior decisions in the
        Nation is distinguishable because it was dismissed                  other case. This argument is a distraction. Navient
        as res judicata. Id. at 1308. Nothing in it suggests                can only speculate as to what will happen if both
        an implied prohibition on concurrent claims under                   actions proceed. It is not clear to what extent issue
        the Consumer Protection Act.                                        preclusion will apply. Moreover, that this particular
                                                                            case may not be suitable for consolidation does not
                                                                            change the plain meaning of the statute.
                3. The Consumer Protection
                Act's Intervention Provision
                                                                                        4. Judicial Resources
Navient does correctly point out that the Bureau is authorized
to intervene as a party-plaintiff in any state-filed Consumer        *9 Navient also argues that allowing Pennsylvania's
Protection Act litigation. 12 U.S.C. § 5552(b)(2)(A). It            concurrent claims will be a waste of judicial resources
argues that the intervention provision demonstrates that            because they, “by definition, cannot achieve anything that
Congress intended to prevent concurrent state claims. Yet it        the [Bureau's] own lawsuit cannot achieve, no matter how
fails to cite any case law supporting that, where a statute         well the state litigates its ... claims.” Navient Br. at 49.
allows third-party intervention, concurrent claims are barred.      This argument falters for at least three reasons. First, even
And indeed, Congress has enacted numerous statutes that             if the Bureau litigates this case through trial and obtains a
authorize state enforcement while limiting concurrent claims        judgment, it is possible that Pennsylvania could still achieve
in some way and numerous statutes that authorize state              outcomes beyond what the Bureau achieves. For example, the
enforcement without limiting concurrent claims. Compare15           Commonwealth could find witnesses and facts that persuade
U.S.C. § 6103(d)with49 U.S.C. § 14711. That the Consumer            the court to order relief beyond that obtained by the Bureau.
Protection Act allows for the Bureau to intervene does not          Second, Pennsylvania and other states have a fundamental
clearly decide whether concurrent claims are permitted.             right to protect their citizens and prevent harmful conduct
                                                                    from occurring in their jurisdictions. The interests of the states
Navient further asserts that allowing concurrent claims             and the Bureau may not always be completely aligned. And
would also run headlong into the rule against claim-                third, states may be able to pick up slack when the federal
splitting—the longstanding bar against having a single party-       Government fails to enforce and regulate. If the Bureau were
plaintiff simultaneously maintain two actions against the           under pressure to settle or withdraw its lawsuit, 10 states
same defendant. See, e.g., Walton v. Eaton Corp., 563 F.2d          would still be free to protect the rights of consumers in their
66, 70 (3d Cir. 1977) (en banc). However, cases like Walton         states.
are distinguishable. There, a single plaintiff filed two separate
employment lawsuits based on the same underlying facts, in          10      Indeed, Navient's CEO has lobbied the Bureau to
the same court, against the same defendant. Id. at 69–70.
                                                                            drop its lawsuit. “Navient CEO Met with CFPB
In contrast, Pennsylvania and the Bureau are two separate
                                                                            as Company Seeks to End Lawsuit,” Politico, June
plaintiffs with two different lawsuits. Pennsylvania's lawsuit
                                                                            28, 2018, https://www.politico.com/newsletters/



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 38 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

       morningeducation/2018/06/28/kennedy-                       preemption: (1) express preemption, (2) conflict preemption,
       resignation-could-spark-changes-to-affirmative-            and (3) field preemption. Va. Uranium, Inc. v. Warren, –––
       action-266608.                                             U.S. ––––, 139 S. Ct. 1894, 1901, 204 L.Ed.2d 377 (2019)
The District Court correctly rejected Navient's argument that     (quotingCrosby v. Nat'l Foreign Trade Council, 530 U.S.
allowing concurrent claims would overburden the courts,           363, 372 n.6, 120 S.Ct. 2288, 147 L.Ed.2d 352 (2000));
because although “federal courts are indeed inundated with        Hillsborough Cnty. v. Automated Med. Labs., Inc., 471 U.S.
cases, adjudicating this case is a burden the Court is required   707, 713, 105 S.Ct. 2371, 85 L.Ed.2d 714 (1985).
to assume, absent a recognized statutory or procedural basis
that precludes the Commonwealth from bringing its action.”         [9] [10] [11] [12] Express preemption applies where
Navient, 354 F. Supp. 3d at 546.                                  Congress explicitly preempts state law in the statutory
                                                                  language. seeCipollone v. Liggett Grp., Inc., 505 U.S. 504,
 [6] Accordingly, we hold that the clear statutory language of    516, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992). Conflict
the Consumer Protection Act permits concurrent state claims,      preemption occurs “when a state law conflicts with federal
                                                                  law such that compliance with both state and federal
for nothing in the statutory framework suggests otherwise. 11
                                                                  regulations is impossible, or when a challenged state law
                                                                  stands as an obstacle to the accomplishment and execution of
11     Navient also raises several constitutional                 the full purposes and objectives of a federal law.” Id. (internal
       arguments not raised before the District Court that        citations and quotations omitted). Field preemption focuses
       go far beyond the questions certified by us for            on when Congress does not expressly preempt state law but
       interlocutory appeal. The Commonwealth correctly           where “ ‘federal law leaves no room for state regulation and
       points out that Navient cannot bring a freestanding        that Congress had a clear and manifest intent to supersede
       constitutional challenge for the first time in this        state law’ in that field.” Sikkelee v. Precision Airmotive Corp.,
       interlocutory appeal. seeMetro. Edison Co. v. Pa.          822 F.3d 680, 688 (3d Cir. 2016) (citation omitted). “Where
       Pub. Util. Comm'n, 767 F.3d 335, 352 (3d Cir.              Congress expresses an intent to occupy an entire field, States
       2014) (stating that an issue not raised in the             are foreclosed from adopting any regulation in that area,
       district court is waived unless manifest injustice         regardless of whether that action is consistent with federal
       would result). We accordingly do not address its           standards.” Id. Each mode of preemption serves the same
       constitutional arguments at this stage.                    underlying function: “Congress enacts a law that imposes
                                                                  restrictions or confers rights on private actors; a state law
   B. The Education Act Does Not Preempt the                      confers rights or imposes restrictions that conflict with the
   Commonwealth's Claims Under the PA Protection                  federal law; and therefore the federal law takes precedence
   Law.                                                           and the state law is preempted.” Murphy v. Nat'l Coll. Athletic
Navient claims that Section 1098g of the Education Act            Ass'n, ––– U.S. ––––, 138 S. Ct. 1461, 1480, 200 L.Ed.2d 854
both expressly and impliedly preempts the Commonwealth's          (2018).
state-law claims. We disagree and follow our sister Circuits
in holding that the Education Act expressly preempts only          *10 [13] [14] [15] [16] “In every preemption case, our
claims based on failures of disclosure, not claims based on       inquiry is guided by two principles. First, the intent
affirmative misrepresentations, and that no other preemption      of Congress is the ‘ultimate touchstone’ of preemption
principles bar the Commonwealth's claims. seeLawson-Ross,         analysis.”Farina v. Nokia Inc., 625 F.3d 97, 115 (3d Cir. 2010)
955 F.3d at 911; Nelson, 928 F.3d at 648.                         (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485, 116 S.Ct.
                                                                  2240, 135 L.Ed.2d 700 (1996)). In discerning congressional
                                                                  intent, we look to the “structure and purpose of the statute as a
                                                                  whole, as revealed not only in the text, but through the ... way
1. Preemption and the Presumption Against Preemption
                                                                  in which Congress intended the statute and its surrounding
 [7] [8] The Supremacy Clause of the Constitution, U.S. regulatory scheme to affect business, consumers, and the
Const. art. VI, cl. 2, invalidates any state law that “interferes law.” Lohr, 518 U.S. at 486, 116 S.Ct. 2240 (internal citation
with or is contrary to federal law[.]” Free v. Bland, 369         omitted). “Second, we ‘start[ ] with the basic assumption that
U.S. 663, 666, 82 S.Ct. 1089, 8 L.Ed.2d 180 (1962). While         Congress did not intend to displace state law.’ ” Farina, 625
not “rigidly distinct” categories, there are three classes of     F.3d at 116 (quoting Maryland v. Louisiana, 451 U.S. 725,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        12
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 39 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

746, 101 S.Ct. 2114, 68 L.Ed.2d 576 (1981)). “[B]ecause           Here, we are persuaded by the Eleventh and Seventh Circuits'
the States are independent sovereigns in our federal system,      recent statements on the scope of the Education Act's
we have long presumed that Congress does not cavalierly           express preemption provision. In Lawson-Ross, borrowers
preempt state-law causes of action.” Lohr, 518 U.S. at 485,       brought suit under Florida's Consumer Collection Practices
116 S.Ct. 2240. The presumption applies with particular force     Act against their federal student loan provider for making
when the state is exercising its police power. Id.                affirmative misrepresentations about their eligibility for
                                                                  the Public Student Loan Forgiveness program (the “Loan
                                                                  Forgiveness Program”). 955 F.3d at 911. In determining what
                                                                  domain is expressly preempted by the Education Act, the
  2. Section 1098g Does Not Expressly Preempt the
                                                                  Eleventh Circuit explained,
Commonwealth's Claims Under the PA Protection Law.

Section 1098g provides that “[l]oans made, insured, or
guaranteed pursuant to a program authorized by Title IV of the                 Section 1098g concerns ‘disclosure
Higher Education Act ... shall not be subject to any disclosure                requirements,’ but the [Education
requirements of any State law.” 20 U.S.C. § 1098g (emphases                    Act] does not define ‘disclosure
added).                                                                        requirements’ or ‘disclosure.’ The
                                                                               [Education Act] does, however,
Navient suggests we begin and end our inquiry with                             identify the disclosures it requires.
this language. It argues that Counts II and IV of the                          Viewed in its statutory context, then,
Commonwealth's Complaint fall squarely within § 1098g's                        the term ‘disclosure requirements’
prohibition because they target the sufficiency of the                         refers to the [Education Act]'s
disclosures Navient allegedly made to borrowers and                            requirements that certain information
expressly fault it for failing to make “disclosures” or provide                be communicated to borrowers during
“notice” that state law required Navient to provide. See App.                  the various stages of a loan, as laid
152 (Count II) (alleging Navient violated the PA Protection                    out in § 1083 of the statute. Thus, the
Law because “[i]n phone calls[ ] [it] failed to meaningfully                   domain § 1098g preempts is the type
disclose ... that the federal [G]overnment offers IDR plans”);                 of disclosures to borrowers that § 1083
App. 156 (Count IV) (alleging Navient violated the PA                          requires.
Protection Law because it “[f]ailed to disclose a date certain
by which a borrower must submit materials to recertify an
[IDR] plan,” and “[f]ailed to adequately notify borrowers ...   *11 Id. at 917 (citing 20 U.S.C. §§ 1083(a), (b), (e)). The
of the existence of the renewal notice”).                      Court concluded “that the precise language Congress used
                                                               in § 1098g preempts only state law that imposes disclosure
 [17] [18] [19] The language of § 1098g is indeed broad requirements; state law causes of action arising out of
and unqualified; it expressly preempts “any” state claim       affirmative misrepresentations a servicer voluntarily made
premised on “any” disclosure requirement imposed by state      that did not concern the subject matter of required disclosures
law regarding such loans. However, as noted above, “the        impose no disclosure requirements.” Id. (internal quotation
presence of an express preemption provision does not end the   marks omitted).
inquiry. While it means we need not inquire whether Congress
intended to preempt some state law, we still must examine       [20] [21] The servicer in Lawson-Ross, like Navient here,
congressional intent as to the scope of the preemption         argued that borrowers' affirmative misrepresentation claims
provision.” Farina, 625 F.3d at 118. To identify the domain    were actually based on a failure to disclose correct
expressly preempted by Congress, we read “the words of a       information. The Court rejected this characterization of the
statute ... in their context and with a view to their place in claims. It saw “no allegation that [the servicer] failed to
the overall statutory scheme.” Home Depot U. S. A., Inc. v.    provide them with any information that it had a legal
Jackson, ––– U.S. ––––, 139 S. Ct. 1743, 1748, 204 L.Ed.2d     obligation to disclose. Rather, the [b]orrowers alleged that
34 (2019) (citation and internal quotation marks omitted).     when [the servicer] chose to provide them with information it
                                                                  was not required to disclose ... it gave false information.” Id.
                                                                  at 918. The Court found “support for this distinction between


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 40 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

an affirmative misrepresentation and a failure to disclose in     a common law fraud claim but may be actionable as
the law of torts. To succeed on a failure-to-disclose claim,      constructive fraud or fraudulent concealment. ...” Id. at 649
the plaintiff must establish that there was a duty to speak       (internal citations omitted). Because the borrower alleged that
and the duty was breached.” Id. at 918 (citing Chiarella v.       the servicer “said something false that it was not required
United States, 445 U.S. 222, 228, 100 S.Ct. 1108, 63 L.Ed.2d      to say,” the Court concluded that the claim did not imply a
348 (1980)). “In contrast, a claim alleging an affirmative        disclosure requirement. Id. at 649.
misrepresentation does not rely on a duty to disclose.” Id.
The borrowers' claims about the servicer's misrepresentations      *12 Both Nelson and Lawson-Ross built on a distinction
about their eligibility for the Loan Forgiveness Program were     first drawn by the Ninth Circuit in Chae, 593 F.3d
thus not preempted. Id. at 919-20.                                936, wherein plaintiffs brought claims under California's
                                                                  consumer protection statute and accused Sallie Mae of
Similarly, the Seventh Circuit in Nelson held that § 1098g        both “misrepresent[ation]” and “improper ... disclosure” of
does not expressly preempt state consumer protection laws         information to borrowers about federal student loans. 593
to the extent they target affirmative misrepresentations rather   F.3d at 942–43. The Court held that the plaintiffs' attempt to
than failures to disclose required information. 928 F.3d at       assert claims under California law regarding certain billing
647–50. There a borrower's state-law consumer protection          statements and coupon books was expressly preempted by
and tort claims alleged that her federal student loan servicer    § 1098g of the Education Act, but the plaintiffs were
made affirmative misrepresentations while counseling her on       not barred from pursuing claims regarding other fraudulent
her repayment plan options. The Court concluded her claims        and deceptive practices. Id. at 943. The Court made clear,
were not expressly preempted, explaining that                     however, that plaintiffs could not simply “relabel[ ]” their
                                                                  preempted disclosure claims as misrepresentation claims. Id.
                                                                  at 943 (citation omitted).
            [w]e recognize that it would be
            possible to apply state consumer                       [22] We follow these well-reasoned decisions and adopt the
            protection laws to impose additional                  distinction between affirmative misrepresentation and failure
            disclosure requirements on loan                       to disclosure information as required by the Education Act.
            servicers of federally insured student                Section 1098g does not expressly preempt claims to the extent
            loans. Such applications would be                     they are alleging affirmative misrepresentations rather than
            preempted under § 1098g .... But that                 failures of disclosure.
            result is not necessary or inherent
            in [the borrower's] claims, at least                  Turning to our case, we are not convinced that all, or even
            to the extent she alleges affirmative                 most, of the Commonwealth's claims are based on failures
            misrepresentations. We cannot say                     of disclosure. The Commonwealth's core allegations with
            on the pleadings that all of [the                     respect to Counts II and IV are that Navient improperly
            borrower's] claims are preempted by §                 steered consumers into costly forbearances and made
            1098g. On remand, the district court                  misrepresentations to consumers regarding the recertification
            may need to use jury instructions and                 of their IDR plans. This included misrepresenting to
            other tools to allow [the borrower] to                consumers that Navient would inform them of the date
            proceed on her claims of affirmative                  by which they needed to renew and misrepresenting
            misrepresentations while ensuring that                the consequences of failing to renew. To the extent the
            the case does not become a vehicle                    Commonwealth faults Navient for failing to disclose or notify
            for state law to impose new disclosure                borrowers of certain information, it does so only because
            requirements.                                         Navient's failure to disclose certain information furthered the
                                                                  affirmative misrepresentations Navient voluntarily chose to
                                                                  make. For example, the Commonwealth alleges:
Id. at 650 (internal citation omitted). The Court explained         • Navient's website misrepresented to borrowers that
that “[t]he common law tort of fraud ordinarily requires a            its representatives would help them “make the right
deliberately false statement of material fact. ... An omission        decision for [their] situation” and “find an option that ...
or failure to disclose, on the other hand, will not support           minimizes [their] total interest cost.” App. 130.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           14
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 41 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

                                                                  statements on its website regarding its ability to help
  • Navient misrepresented to a consumer “that her only           borrowers:
    option for loan assistance was a forbearance, despite the
    fact that she qualified for an IDR plan.” App. 135.             • “If you're experiencing problems making your loans [sic]
                                                                       payments, please contact us. Our representatives can
  • Navient gave false information about public service loan           help you by identifying options and solutions, so you can
     forgiveness to one borrower, causing the borrower to              make the right decision for your situation.”
     lose out on seven years of payments that could have been
     applied to this forgiveness program but were not. App.         • “We can help you find an option that fits your budget,
     136.                                                              simplifies payment, and minimizes your total interest
                                                                       cost.”
  • Navient repeatedly enrolled a consumer in forbearance
    various times over eleven years, allowing nearly $27,000      App. 130. The Nelson Court held nearly identical statements
    in interest to accrue, despite his later eligibility for an   were indeed affirmative misrepresentations not preempted
    IDR plan. App. 136–37.                                        by § 1098g because the servicer made those statements
                                                                  voluntarily when it could have just remained silent or told the
  • Navient told a consumer enrolled in IDR who was having        truth. seeNelson, 928 F.3d at 649–50; seeid. at 641–42 (“[o]ur
     trouble making payments that “forbearance was his only       trained experts work on your behalf” and “[y]ou don't have
     option” when, in fact, “continuing his IDR plan would        to pay for student loan services or advice,” as “[o]ur expert
     have been a better option for him in the long term.” App.    representatives ... understand all of your options”).
     137.
                                                                  Navient does not actually cite to any provision of law
  • In a notice to borrowers, Navient misrepresented that it
                                                                  that would have required it to misrepresent to borrowers
     would notify the borrowers when their IDR plan was
                                                                  that it will help them “make the right decision for [their]
     up for renewal and, at that time, it would provide the
                                                                  situation” or help them “minimize[ ] [their] total interest
     borrower with a date to submit a new application. Yet the
                                                                  cost.” The provisions it cites are off point. Section 1083 of
     notices it sent did not include this date. App. 138–39.
                                                                  the Education Act merely requires that lenders include on a
  • In a notice to borrowers, Navient misrepresented that the     “bill or statement ... the lender's or loan servicer's address
     only consequence of providing incorrect or incomplete        and toll-free phone number for payment and billing error
     information during the IDR renewal process would be          purposes” and “a link to the appropriate page of [the DOE's]
     a delay in renewal when, in fact, providing incorrect        website to obtain a more detailed description of the repayment
     or incomplete information resulted in financial harm to      plans ....” 20 U.S.C. § 1083(e)(1)(H) & (I). It does not say
     borrowers. App. 140.                                         what statements Navient must make on its website. Navient
                                                                  went beyond providing addresses, telephone numbers, and
  • Navient told a consumer that it would send him an annual      links while affirmatively representing that it would help
     renewal reminder when, in fact, it did not. App. 142.        borrowers make the “right” decisions and “minimize” their
                                                                  interest payments.
To the extent these allegations hold Navient accountable
for its affirmative misconduct, they are not preempted.            [23] [24] [25] All this to say that the District
The Commonwealth cannot fault Navient for failing to              Court correctly concluded that the Commonwealth's
provide consumers with more information about IDR plans           complaint alleges Navient made numerous affirmative
or recertification, but it can fault Navient for providing        misrepresentations, and claims based thereon are not
misinformation.                                                   expressly preempted by the Education Act. It is possible
                                                                  that on remand (especially if Navient again moves for
 *13 Navient attempts to distinguish our case from Nelson         dismissal) the District Court may need to conduct a closer,
by arguing that, unlike the voluntary and excessive statements    allegation-by-allegation, assessment of which claims in
there, some of the alleged misstatements it posted were           the Commonwealth's complaint are based on affirmative
required by federal law to appear on its website. Specifically,   misrepresentations and which are possibly based on failures
the Commonwealth alleges that Navient made the following          of disclosure. It would need to do so in the first instance in
                                                                  accord with this opinion and Pennsylvania law. Lawson-Ross,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           15
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 42 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

955 F.3d at 911, and Nelson, 928 F.3d at 648, also provide             an affirmative misrepresentation.”) (emphasis in
guidance.   12                                                         original); seealsoDerby & Co., Inc. v. Seaview
                                                                       Petroleum Co., 756 F. Supp. 868, 876 (E.D. Pa.
12                                                                     1991) (stating that “[t]he failure to disclose a
       The District Court may also need to consider
                                                                       material fact amounts to a misrepresentation where
       whether the Commonwealth alleges any material
                                                                       disclosure would correct a mistake as to a basic
       omissions, and if so, whether those claims would
                                                                       assumption and non-disclosure amounts to a failure
       be preempted by § 1098g. While Lawson-Ross,
                                                                       to act in good faith ....”). But seeMartin v. Hale
       955 F.3d at 911, and Nelson, 928 F.3d at 648,
                                                                       Prods., Inc., 699 A.2d 1283, 1288 (Pa. Super. Ct.
       provide insight into the distinction between an
                                                                       1997) (stating that “[m]ere silence in the absence
       affirmative misrepresentation on one end, and a
                                                                       of a duty to speak” does not constitute fraud).
       failure to disclose on the other, they do not discuss
                                                                       Thus, it appears that under Pennsylvania law
       where the line is between the latter and a material
                                                                       intentional material omissions are treated similarly
       omission. If, for example, a Navient representative
                                                                       to affirmative misrepresentations.
       told a borrower that her “best option” for resolving
       loan repayment issues was forbearance but failed to
       mention a more appropriate IDR plan, is the failure           3. Section 1098g Does Not Impliedly Conflict
       to mention the IDR plan a material omission or an           Preempt the Commonwealth's State-Law Claims.
       affirmative misrepresentation? If the former, is it
       also expressly preempted by the Education Act?           *14 We next turn to Navient's argument that even if §
       We decline to rule on this issue without briefing       1098g does not expressly preempt Counts II and IV, ordinary
       by the parties and without first giving the District    conflict-preemption principles bar them. seeGeier v. Am.
       Court an opportunity to assess this issue in light of   Honda Motor Co., 529 U.S. 861, 869–70, 120 S.Ct. 1913,
       Pennsylvania law. We also decline to say in the first   146 L.Ed.2d 914 (2000) (holding that the presence of an
       instance whether the Commonwealth alleges any           express preemption clause does not preclude “the ordinary
       material omissions.                                     working of conflict pre-emption principles”). To repeat, state
       We note that, under Pennsylvania law, to                laws are preempted if it is impossible for a party to comply
       state a claim for intentional misrepresentation         with both state and federal law or they “stand[ ] as an obstacle
       a plaintiff must allege “(1) [a] representation;        to the accomplishment and execution of the full purposes and
       (2) which is material ...; (3) made falsely, with       objectives of Congress.” Crosby, 530 U.S. at 373, 120 S.Ct.
       knowledge of its falsity ...; (4) with the intent       2288 (citation omitted).
       of misleading another ...; (5) justifiable reliance
       on the misrepresentation; and[ ] (6) the resulting      The Supreme Court explained in Cipollone that “[w]hen
       injury was proximately caused by the reliance.”         Congress has considered the issue of pre-emption and has
       Bortz v. Noon, 556 Pa. 489, 729 A.2d 555, 560           included in the enacted legislation a provision explicitly
       (1999) (citing, inter alia, Restatement (Second) of     addressing that issue, ... there is no need to infer congressional
       Torts § 525 (1977)). The tort of “intentional non-      intent to pre-empt state laws from the substantive provisions
       disclosure has the same elements as intentional         of the legislation.” 505 U.S. at 517, 112 S.Ct. 2608 (internal
       misrepresentation except[,] in the case of              citation and quotation marks omitted). The Court relied on the
       intentional non-disclosure, the party intentionally     statutory canon “of expressio[ ] unius est exclusio alterius [to
       conceals a material fact rather than making an          include one is to exclude all others]: Congress' enactment of a
       affirmative misrepresentation.” Id. (citation and       provision defining the pre-emptive reach of a statute implies
       internal quotation marks omitted). Concealment of       that matters beyond that reach are not pre-empted.” Id.
       a material fact can amount to actionable fraud if
       the seller intentionally concealed a material fact to   We agree with the Eleventh and the Seventh Circuits that,
       deceive the purchaser. seeMoser v. DeSetta, 527 Pa.     per the Supreme Court's instruction in Cipollone, we need
       157, 589 A.2d 679, 682 (1991); Sevin v. Kelshaw,        not infer congressional intent to pre-empt state laws by the
       417 Pa.Super. 1, 611 A.2d 1232, 1237–1238 (1992)        Education Act. Both reasoned that “[w]hen Congress has
       (“[A]ctive concealment of defects known to be           explicitly addressed preemption in a statute, an implication
       material to the purchaser is legally equivalent to      arises that it did not intend to preempt other areas of state law.”


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         16
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 43 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

Lawson-Ross, 955 F.3d at 920 (citations omitted); Nelson,         tangentially related to the Education Act. “[S]tate law and
928 F.3d at 648 (same). The Education Act includes several        federal law can exist in harmony” under the Education Act,
provisions expressly preempting specific areas of state law,      Nelson, 928 F.3d at 651, and conflict preemption does not bar
including § 1098. See also20 U.S.C. §§ 1078(d) (state usury       the Commonwealth's claims.
laws); 1091a(a)(2) (state statutes of limitations); 1091a(b)(2)
(state law infancy defense).
                                                                     4. Section 1098g Does Not Field Preempt the
We note that the Ninth Circuit in Chae concluded otherwise
                                                                  Commonwealth's Claims under the PA Protection Law.
and held that although some of the borrowers' claims were
not expressly preempted by § 1098g, they nonetheless were      *15 [28] [29] Navient does not expressly argue that §
implicitly preempted because they posed an obstacle to the    1098g preempts the field of regulation of student loans,
uniform operation of the Education Act. 593 F.3d at 946-47.   but, to the extent it suggests as much, see Navient Br. 31,
The Court concluded that uniformity was an intended purpose   35 (describing the language of § 1098g as “unqualified”
of the Education Act as illustrated by Congress's direction   and creating a “comprehensive federal regulatory scheme”),
to the DOE to standardize the Indirect Loan Program's         we reject that suggestion as well. Field preemption exists
forms, procedures, terms, conditions, and benefits throughout “where Congress has legislated so comprehensively [in an
federal student loan programs. Id. at 944–45. It reasoned thatarea of law] that it has left no room for supplementary state
allowing state law causes of action to proceed would conflict legislation.” R.J. Reynolds Tobacco Co. v. Durham Cty., 479
with the purpose of uniformity. Id. at 943, 945.              U.S. 130, 140, 107 S.Ct. 499, 93 L.Ed.2d 449 (1986). Every
                                                              Circuit Court to consider the issue has concluded that the
 [26] [27] We are not persuaded by the Ninth Circuit's Education Act does not field preempt the regulation of student
conclusion that uniformity was an intended purpose of the     loans. See, e.g., Lawson-Ross, 955 F.3d at 923; Nelson, 928
Education Act, and we join the other Circuits that have       F.3d at 651-52; Chae, 593 F.3d at 941–42; Armstrong v.
rejected that idea. Lawson-Ross, 955 F.3d at 922; Nelson,     Accrediting Council for Continuing Educ. & Training, Inc.,
928 F.3d at 651; College Loan Corp. v. SLM Corp., 396         168 F.3d 1362, 1369 (D.C. Cir. 1999); Keams v. Tempe Tech.
F.3d 588, 597 (4th Cir. 2005) (“We are unable to confirm      Inst., Inc., 39 F.3d 222, 226 (9th Cir. 1994). And indeed,
that the creation of uniformity ... was actually an important consumer protection is a field that states have traditionally
goal of the [Education Act].”) (internal quotation marks      occupied. See, e.g., California v. ARC Am. Corp., 490 U.S. 93,
omitted). “To infer preemption whenever an agency deals       101, 109 S.Ct. 1661, 104 L.Ed.2d 86 (1989) (noting the long
with a problem comprehensively is virtually tantamount to     history of state common-law and statutory remedies against
saying that whenever a federal agency decides to step into    unfair business practices); Fla. Lime & Avocado Growers,
a field, its regulations will be exclusive.”Hillsborough, 471 Inc. v. Paul, 373 U.S. 132, 146, 83 S.Ct. 1210, 10 L.Ed.2d
U.S. at 717, 105 S.Ct. 2371. Thus we do not apply preemption  248 (1963) (observing that statute to “prevent the deception
from the comprehensive nature of a regulation alone. seeN.Y.  of consumers” was within scope of state's police powers); In
State Dep't of Soc. Servs. v. Dublino, 413 U.S. 405, 415, 93  re Nortel Networks, Inc., 669 F.3d 128, 137–38 (3d Cir. 2011)
S.Ct. 2507, 37 L.Ed.2d 688 (1973).                            (noting that consumer protection is part of governmental
                                                              police powers).
The Seventh Circuit aptly pointed out that Chae's broad
language was based on a different sort of claim, relating     From a practical standpoint, if we were to hold that
to the method of setting late fees, repayment start dates,    the Education Act preempts state-law consumer protection
and interest calculations. The Nelson Court assumed that      claims, consumers would be left with no protection against
“the need for nationwide consistency on those sorts of        unfair or deceptive acts or practices by loan servicers because
administrative mechanics is substantial” and that there       the Education Act contains no general prohibition against
“the value of uniformity would be more compelling.” 928       those practices. Taken to its logical conclusion, Navient's
F.3d at 651 (emphasis added). Allegations of affirmative      proposed outcome here would mean that servicers would in
misrepresentations and misconduct stand in stark contrast.    theory be free to mislead consumers provided that they met
There is no indication that Congress had the sweeping goal    the Education Act's technical disclosure requirements. That
of regulating all misconduct that could possibly occur in     outcome is untenable. “It is difficult to believe that Congress
student-loan financing and requiring uniformity of all claims would, without comment, remove all means of judicial



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         17
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 44 of 51
Pennsylvania v. Navient Corp., --- F.3d ---- (2020)
2020 WL 4280677

                                                                           crimes, civil frauds, and other violations in the
recourse for those injured by illegal conduct.”Silkwood v.
                                                                           student loan industry. SeePrivacy Act of 1974, 64
Kerr-McGee Corp., 464 U.S. 238, 251, 104 S.Ct. 615, 78
                                                                           Fed. Reg. 72384, 72399 (Dec. 27, 1999); Privacy
L.Ed.2d 443 (1984). Field preemption thus does not apply to
                                                                           Act of 1974, 81 Fed. Reg. 12081-02, 12083 (Mar.
the Commonwealth's claims. 13
                                                                           8, 2016). Likewise, the Bureau shares with states
                                                                           information it receives in consumer complaints.
13     The States argue in their Amicus brief that                         Amicus Curiae Br. for States of New York et al. 16–
       they are well positioned to protect their                           17.
       residents from unfair and deceptive practices
                                                                                              *****
       by student loan servicers. Many States have
       developed comprehensive systems for tracking and
                                                                   The Commonwealth's parallel enforcement action against
       responding to complaints from consumers. In the
                                                                   Navient under the Consumer Protection Act is permitted by
       last five years, amici have collectively received
                                                                   the statute's plain language, and the Education Act does not
       and responded to thousands of complaints about
                                                                   expressly preempt the Commonwealth's claims under the PA
       federal student loan servicers—including many
                                                                   Protection Law to the extent they are based on affirmative
       against Navient. And the federal Government has
                                                                   misrepresentations and misconduct rather than failures of
       for decades welcomed the States' expertise and
                                                                   disclosure. No other preemption principle stands as a bar
       worked with the States to provide active oversight
                                                                   to the Commonwealth's claims. We thus affirm the District
       in the student loan industry. For example, the
                                                                   Court's well-reasoned ruling.
       DOE's regulations and servicer contracts expressly
       require compliance with not only federal laws but
       also state laws. See, e.g., 34 C.F.R. § 682.401.            All Citations
       Starting in 2000, at the latest, the DOE routinely
       disclosed student loan information to state and local       --- F.3d ----, 2020 WL 4280677
       authorities that were investigating and prosecuting

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            18
Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 45 of 51




                             M
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 46 of 51
Robbins v. Comcast Cable Communications, LLC, Slip Copy (2019)
2019 WL 4139297, 2019 Fair Empl.Prac.Cas. (BNA) 326,528



                  2019 WL 4139297                                                     BACKGROUND
    United States District Court, W.D. Washington,
                      at Tacoma.                                 Robbins began working at Comcast in 1999. She alleges that
                                                                 in 2017 she began experiencing sexual harassment at work.
       Corrie ROBBINS, individually, Plaintiff,                  After some time, she managed to get transferred to a different
                         v.                                      team and then started working from home. However, Comcast
    COMCAST CABLE COMMUNICATIONS, LLC,                           later discharged Robbins on August 21, 2018. She filed
     a Delaware Limited Liability Company; and                   the current lawsuit asserting discrimination-related claims
    Comcast Cable Communications Managemnet,                     on June 12, 2019, in state court. Defendants removed the
                                                                 case to federal court on July 1. They then filed the current
     LLC, a Delaware Limited Liability Company,
                                                                 Motion to Compel Arbitration, claiming that Robbins opted to
      d/b/a Comcast Corporation, Defendants.
                                                                 participate in Comcast’s alternative dispute resolution (ADR)
              CASE NO. 3:19-cv-05603-RBL                         program known as “Comcast Solutions.”
                           |
                  Signed 08/30/2019                              Comcast Solutions was rolled out in 2013 and entails
                                                                 three steps for resolving disputes. The first step is an
Attorneys and Law Firms                                          informal “review/facilitation” process and the second step
                                                                 is mediation. Dkt. # 9, Ex. B, at 4-6. If both of these
Thaddeus P. Martin, Law Offices of Thaddeus P. Martin,           fail, the employee may request that the parties proceed to
University Place, WA, for Plaintiff.                             step three, which is binding arbitration. Id. at 6. Under the
                                                                 program, the parties mutually select an arbitrator from a
Kjersten Turpen, Gordon Rees Scully Mansukhani, Portland,
                                                                 professional dispute resolution organization. Id. The parties
OR, Sarah N. Turner, Gordon Rees Scully Mansukhani LLP,
                                                                 are allowed some limited discovery and may obtain their
Seattle, WA, for Defendants.
                                                                 own legal representation. Id. at 6-7. Comcast pays for the
                                                                 arbitration hearing and reimburses the employee for up to
                                                                 $1,500 of their legal fees, regardless of the outcome. Id. at
          ORDER ON DEFENDANT'S MOTION
                                                                 7. However, all results are kept confidential. Id. The program
             TO COMPEL ARBITRATION
                                                                 covers all “claims that involve an allegation that the employee
                                                                 personally has been harmed or damaged by an unlawful action
                          DKT. # 8                               taken by the Company or its representatives related to the
                                                                 employment relationship.” Dkt. # 9, Ex. C, at 3.
Ronald B. Leighton, United States District Judge
                                                                 Comcast took several steps to inform existing employees
                    INTRODUCTION                                 of its new ADR program. First, Comcast mailed a cover
                                                                 letter and brochure to all employees at their address of
 *1 THIS MATTER is before the Court on Defendant                 record on September 27, 2013. Dkt. # 9 at 2. The cover
Comcast Corporation’s Motion to Compel Arbitration. Dkt.         letter informed employees that Comcast Solutions was an
# 8. The underlying case involves allegations of sexual          “additional resource” offering a “faster, less expensive, and
harassment and retaliation at the workplace. Comcast argue       impartial option for addressing concerns of a legal nature
that Plaintiff Corrie Robbins should be compelled to arbitrate   affecting your employment.” Dkt. # 9, Ex. D. In bold, the
this dispute consistent with the company’s alternative dispute   letter states, “Your Action Required: ... If you prefer not to
resolution program. In opposition, Robbins claims that she       participate in the program, all you need to do is complete
never agreed to be bound by an arbitration agreement.            an “Opt Out” form ... and return it no later than November
                                                                 8, 2013.” Id. The brochure is a seven-page document that
For the following reasons, DENIES Comcast’s Motion.              broadly describes the Comcast Solution’s 3-step approach.
                                                                 Dkt. # 9, Ex. A. However, it only mentions that the program
                                                                 involves waiving access to the judicial system in regular-sized
                                                                 text on the last few pages. Id. at 5-6.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 47 of 51
Robbins v. Comcast Cable Communications, LLC, Slip Copy (2019)
2019 WL 4139297, 2019 Fair Empl.Prac.Cas. (BNA) 326,528

                                                                  also states that she never opened any email regarding Comcast
 *2 Second, Comcast sent out a mass email to employees on         Solutions. Dkt. # 19 at 2. She explains that she received over
October 16, 2013, with the subject line “Comcast Solutions.”      100 emails per day while working for Comcast and claims
Dkt. # 9 at 3. The email began by stating, “Information           that, although she may have technically opened the email by
regarding a new program called Comcast Solutions was              scrolling through subject lines on her screen, she did not read
recently mailed to your home address” and provided a link         its contents or open any attachments. Id. In short, Robbins
to a website with the program brochure. Dkt. # 9, Ex. F.          maintains that she “never knew of any arbitration agreement
The email went on to tell employees that “[t]he consideration     or alternative dispute resolution program at all during [her]
period for participation in the Comcast Solutions Program         employment at Comcast.” Id.
ends on Friday, November 8, 2013.... [I]f you do not wish
to participate in the program, you will need to complete and
return an ‘opt out’ form ... by no later than November 8, 2013,
                                                                                          DISCUSSION
if you have not already done so.” Id.
                                                                     1. Legal Standard
Third, every year Comcast has employees acknowledge the           The Federal Arbitration Act provides for the enforceability of
company’s Code of Conduct and Employee Handbook. Dkt.             valid arbitration agreements and “permits a party ‘aggrieved
# 21 at 2. The acknowledgements form for 2017 and 2018            by the alleged ... refusal of another to arbitrate’ to petition
specifically state the following:                                 any federal district court for an order compelling arbitration
                                                                  in the manner provided for in the agreement.” Chiron Corp.
                                                                  v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.
                                                                  2000) (quoting 9 U.S.C. § 4). A court’s role is “limited to
                                                                  determining (1) whether a valid agreement to arbitrate exists
                                                                  and, if it does, (2) whether the agreement encompasses the
Dkt. # 21, Ex. A, at 5, 7. The acknowledgements also state, “I    dispute at issue.” Id. (citation omitted). If the answer to both
understand that if I click ‘I do not acknowledge’ and disclose    questions is ‘yes,’ then the agreement must be enforced. Id.
an exception below, I ... am still bound by the Comcast           The FAA “leaves no place for the exercise of discretion by a
Solutions policy.” Id. at 6, 8.                                   district court;” instead it mandates “that district courts shall
Comcast presents evidence that it mailed the September 27         direct the parties to proceed to arbitration on issues as to
cover letter and brochure to Robbins at her address of record,    which an arbitration agreement has been signed.” Id. (citing
which was 1214 179th St. Ct. E, Spanaway, WA. Dkt. # 9,           Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985))
Ex. E. The letter was not returned as undeliverable. Dkt. #       (emphasis in original).
9 at 3. Comcast also shows that the October 16 email was
sent to Robbins at her work email address and was opened.          *3 However, a court may “submit to arbitration only those
Id. Comcast’s email system allows the company to require          disputes ... that the parties have agreed to submit.” Goldman,
a recipient to verify that they read a particular email, and      Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir.
Robbins provided such verification for the Comcast Solutions      2014) (internal quotations omitted). “To interpret the parties'
email. Dkt. # 9, Ex. G. There is also evidence that Robbins       contract, a court should look to general state-law principles of
acknowledged Comcast’s Code of Conduct and Employee               contract interpretation, while giving due regard to the federal
Handbook for the years 2014, 2015, 2017, and 2018. Dkt. #         policy in favor of arbitration by resolving ambiguities as to the
21, Ex. A. Comcast has no record of Robbins opting out of its     scope of arbitration in favor of arbitration.” Boardman v. Pac.
ADR program. Dkt. # 9 at 3.                                       Seafood Grp., 822 F.3d 1011, 1018 (9th Cir. 2016) (internal
                                                                  quotations omitted). However, “[i]f the parties contest the
Robbins, however, disputes that she received and viewed the       existence of an arbitration agreement, the presumption in
Comcast Solutions letter and email. In her sworn declaration,     favor of arbitrability does not apply.” Id. Such formation
Robbins states that she owned the 1214 179th St. property         issues are decided by a district court, not an arbitrator. Sanford
in 2013 but had moved to a different address a few minutes        v. Memberworks, Inc., 483 F.3d 956, 962 (9th Cir. 2007).
away in 2004. Dkt. # 19 at 3. Comcast’s records show that
Robbins did not update her employee information to reflect
                                                                    2. Existence of a Valid Arbitration Agreement
this new home address until 2017. Dkt. # 21 at 2. Robbins



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 48 of 51
Robbins v. Comcast Cable Communications, LLC, Slip Copy (2019)
2019 WL 4139297, 2019 Fair Empl.Prac.Cas. (BNA) 326,528

The parties do not appear to dispute that the FAA applies or      the same conclusion. See Allbaugh v. Perma-Bound, No.
that Robbins’s claims are within the scope of the Comcast         C08-5713-JCC, 2009 WL 10676437, at *7 (W.D. Wash. Aug.
Solutions program. 1 Therefore, the Court’s task is to decide     14, 2009).
whether an arbitration agreement was formed and whether
it is enforceable. Comcast argues that Robbins effectively        Here, although Comcast started its ADR program years after
agreed to the company’s ADR program when she failed to            Robbins was hired, the program involved reciprocal promises
opt out of it in 2013 after being given five weeks to do so.      that were sufficient consideration for a contract. Indeed,
Comcast contends that it informed Robbins about the program       Comcast Solutions involves a fairly generous promise by
and her ability to opt out via US mail and email. Comcast         Comcast to pay up to $1,500 of an employee’s legal fees,
also asserts that its ADR program is neither procedurally nor     win or lose, if they choose to initiate arbitration. Although
substantively unconscionable. Robbins responds by arguing         Robbins cites to Washington cases holding that an employer
that she never received notice of the Comcast Solutions           may not unilaterally modify a contract to add a non-compete
program and that a contract could not have been formed for        provision, arbitration agreements are different. Whereas non-
lack of consideration. Robbins also contends that that any        compete provisions only impose obligations on the employee,
agreement would be unconscionable and thus unenforceable.         arbitration agreements require both parties to abide by the
                                                                  arbitrator’s decision. Although many employees may not
1                                                                 want to submit to arbitration, that does not mean arbitration
       In any case, the Court concludes that Robbins'
                                                                  agreements don't involve reciprocal promises.
       claims would be within the scope of the arbitration
       provision if a valid agreement was formed.
The party seeking to compel arbitration must prove the               b. Objective Manifestations of Assent
existence of an agreement by a preponderance of the                *4 The remaining question is therefore whether Robbins’s
evidence. Knutson v. Sirius XM Radio, Inc., 771 F.3d 559, 565     failure to opt out of Comcast’s ARD program amounted
(9th Cir. 2014); see also Weiss v. Lonnquist, 153 Wash. App.      to binding assent under these circumstances. A contract
502, 511 (2009). If there is a genuine issue of material fact     is formed by mutual assent to the essential terms, which
regarding the formation of a contract, the court may schedule     “generally takes the form of an offer and an acceptance.”
an evidentiary hearing or order limited discovery. Kwan v.        Weiss, 153 Wash. App. at 511. The offeror is the “master
Clearwire Corp., No. C09-1392JLR, 2012 WL 32380, at *10           of the offer” and may propose acceptance through conduct.
(W.D. Wash. Jan. 3, 2012) (citing 9 U.S.C. § 4); Keijiro          Discover Bank v. Ray, 139 Wash. App. 723, 727 (2007).
Sakaeda v. Kotobuki-Ya, Inc., No. CV1201995GAFJCX,                Washington courts regard silence as assent to a contract only
2012 WL 12896522, at *4 (C.D. Cal. May 3, 2012). However,         in situations where there is a “duty to speak.” Saluteen-
a court need not order additional discovery if it would be        Maschersky v. Countrywide Funding Corp., 105 Wash. App.
unlikely to yield new evidence. See Voll v. HCL Techs. Ltd.,      846, 853 (2001). The Ninth Circuit has found that such a
No. 18-CV-04943-LHK, 2019 WL 144863, at *5 (N.D. Cal.             duty exists when an employer provides employees with a new
Jan. 9, 2019).                                                    arbitration agreement and gives them adequate time to opt
                                                                  out. See Najd, 294 F.3d at 1109 (applying California law).
                                                                  Furthermore, where a party has expressed assent to a contract,
   a. Consideration                                               failure to read its terms does not negate formation. See Tjart v.
Under Washington law, “[i]ndependent, additional,                 Smith Barney, Inc., 107 Wash. App. 885, 896 (2001); Michak
consideration is required for the valid formation of a            v. Transnation Title Ins. Co., 148 Wn.2d 788, 799 (2003).
modification or subsequent agreement” once an employee
has already been hired. Labriola v. Pollard Grp., Inc.,           When an offer is extended online, courts have often measured
152 Wash. 2d 828, 834 (2004). “Independent consideration          mutual assent in terms of the offeree’s actual or constructive
involves new promises or obligations previously not required      notice of the contract’s terms. See, e.g., Kwan v. Clearwire
of the parties.” Id. However, the Ninth Circuit has held          Corp., No. C09-1392JLR, 2012 WL 32380, at *7-11 (W.D.
that consideration for an arbitration agreement proposed          Wash. Jan. 3, 2012). As one court has explained, “the central
subsequent to hiring may be found in the employer’s own           issue of concern in Washington in determining whether or
promise to be bound by the arbitration process. See Circuit       not a consumer is bound by an alleged contract is whether
City Stores, Inc. v. Najd, 294 F.3d 1104, 1108 (9th Cir. 2002).   the consumer has notice of and access to the terms and
At least one court applying Washington law has reached            conditions of the contract prior to the conduct which allegedly


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
            Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 49 of 51
Robbins v. Comcast Cable Communications, LLC, Slip Copy (2019)
2019 WL 4139297, 2019 Fair Empl.Prac.Cas. (BNA) 326,528

indicates his or her assent.” Id. at 9; see also Miebach v.        her new address, Comcast presents no additional evidence
Colasurdo, 102 Wash. 2d 170, 176 (1984) (“[K]nowledge of           showing that Robbins actually received the letter, such as a
facts sufficient to excite inquiry is constructive notice of all   return receipt or a signed acknowledgement. In the absence of
that the inquiry would have disclosed.”); Windsor Mills, Inc.      such proof, Comcast has not met its burden of showing that
v. Collins & Aikman Corp., 25 Cal. App. 3d 987, 993 (Ct. App.      Robbins more likely than not received the letter containing
1972) (“[A]n offeree, regardless of apparent manifestation         materials on Comcast Solutions. 2
of his consent, is not bound by inconspicuous contractual
provisions of which he was unaware, contained in a document        2      If Comcast uncovers additional evidence on this
whose contractual nature is not obvious.”). This frame of
                                                                          issue through Discovery, it may opt to renew
analysis is typically applied to so-called “clickwrap” and
                                                                          its Motion to Compel Arbitration. See Neuson v.
“browsewrap,” terms referring to the types of agreements
                                                                          Macy's Dep't Stores Inc., 160 Wash. App. 786, 796
that consumers encounter online while browsing a website or
                                                                          (2011); Keijiro Sakaeda v. Kotobuki-Ya, Inc., No.
clicking through screens. See Nguyen v. Barnes & Noble Inc.,
                                                                          CV1201995GAFJCX, 2012 WL 12896522, at *4
763 F.3d 1171, 1175-77 (9th Cir. 2014). Nonetheless, the idea
                                                                          (C.D. Cal. May 3, 2012).
is grounded in the traditional requirements of contract law.
See id. at 1175.                                                    *5 The same is not true for the October 16 email. Comcast’s
                                                                   email system allowed it to require Robbins to confirm that
Several courts have found that evidence that an employee           she had read a particular message, which she did for the 2013
received and opened an email is sufficient to show the             email. Even if an employee sets their confirmation settings to
employee was on notice of its contents. See Sturtevant v.          automatic, an email cannot be confirmed as read unless the
Xerox Commercial Sols., LLC, No. C16-1158RSM, 2016 WL              user opens it. This casts great doubt on Robbins’s assertion
4992468, at *2, 5 (W.D. Wash. Sept. 19, 2016); Voll v. HCL         that she never opened the email. Indeed, in her declaration
Techs. Ltd., No. 18-CV-04943-LHK, 2019 WL 144863, at               Robbins equivocates about whether she “technically opened”
*5 (N.D. Cal. Jan. 9, 2019). Similarly, “[t]he mailbox rule        the email. Dkt. # 19 at 2. In light of this, Comcast has met its
provides that the proper and timely mailing of a document          burden of proving that Robbins received and read the October
raises a rebuttable presumption that the document has been         16 email.
received by the addressee in the usual time.” Olson v. The
Bon, Inc., 144 Wash. App. 627, 634 (2008). However, the            Nonetheless, this email alone is insufficient to form an
presumption only arises with proper proof of mailing, such         arbitration agreement because it contains no language that
as independent proof of postmark or a dated receipt. Id. The       would put a reasonable employee on notice that an offer
presumption is also not conclusive; “[t]he sole purpose of         to contract was on the table. Instead, the short message
a presumption is to establish which party has the burden of        is littered with cryptic references to a “new program” that
going forward with evidence on an issue.” Neuson v. Macy's         employees may want to “participate in.” Dkt. # 9, Ex. F.
Dep't Stores Inc., 160 Wash. App. 786, 794 (2011).                 The most informative text in the email states that “the
                                                                   Comcast Solutions Program offers [Comcast] employees a
Here, determining whether Robbins is bound to Comcast’s            faster, less expensive and impartial option for addressing
ADR program first requires assessing the evidence that             many employment-related legal claims.” Id. at 3. But even
Robbins received the September 27 letter and the October 16        this frames the program as merely one “option” for resolving
email. Comcast’s evidence that it mailed the letter to Robbins,    claims, not a binding agreement that waives the right to bring
which includes a photocopy of the envelope addressed to            civil suits. The email’s several references to the November
Robbins, is sufficient to create a presumption that Robbins        8, 2013, “opt out” date are also insufficient to transform the
received the letter. See Dkt. # 9, Ex. E. However, Robbins’s       email into a valid offer. Id. Merely telling an employee that
assertion under oath that she had previously moved to a            they may opt out of “participation” in a program does not
different address and never received the letter is sufficient      inform them that failing to do so will bind them to a set of
to rebut that presumption. See Gibson v. Rouse, 81 Wash.           contractual terms.
102, 109 (1914) (prima facie evidence that a letter was
mailed holds “little weight against positive testimony that        Finally, although clicking the hyperlink to the Comcast
the letter was not received”). Besides arguing that it was         Solutions brochure may tip employees off regarding the
Robbins’s responsibility to update her employee file with          contractual nature of the program, this is unhelpful when



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
             Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 50 of 51
Robbins v. Comcast Cable Communications, LLC, Slip Copy (2019)
2019 WL 4139297, 2019 Fair Empl.Prac.Cas. (BNA) 326,528

the email itself does not inform employees that this is the       could not understand them.” Zuver v. Airtouch Commc'ns,
     3
case. Consequently, Robbins did not form a contract by            Inc., 153 Wash. 2d 293, 306-07 (2004).
viewing the October 16 email and failing to opt out. Because
Comcast has not submitted sufficient evidence to show that         *6 In the employment context, Washington courts have
Robbins received the September 27 letter, the Court does not      found arbitration provisions procedurally unconscionable
address whether those materials would be sufficient to form       when they are buried within a larger document that the
a contract.                                                       employee did not get a fair chance to review before their
                                                                  signature was required. See, e.g., Steven Burnett v. Pagliacci
3                                                                 Pizza, Inc., 442 P.3d 1267, 1273 (Wash. Ct. App. 2019).
         Even if an employee did happen to click the link,
                                                                  Procedural unconscionability also exists if an arbitration
         the brochure also does not make the contractual
                                                                  clause is offered as a condition of continued employment that
         nature of Comcast Solutions obvious at first glance
                                                                  the employee has no option of turning down. Mayne, 191
         and only mentions waiving the right to judicial
                                                                  Wash. App. at 121. On the other hand, an arbitration provision
         action on the last few pages. See Dkt. # 9, Ex. A,
                                                                  is not unconscionable simply because it is included within a
         at 5-6.
                                                                  larger document. See id. at 119; see also Tjart v. Smith Barney,
This leaves only the acknowledgement form that Robbins            Inc., 107 Wash. App. 885, 899 (2001) (arbitration provision
apparently reviewed in 2017 and 2018. Unlike the email, the       that was “obvious within a fairly short document” was not
acknowledgement form contains the following unmistakably          unconscionable).
contractual language: “I understand that the Comcast
Solutions Program is a mutually-binding contract between          Here, the process by which Robbins became bound
me and Comcast and that my continued employment with              by the Comcast Solutions Program was procedurally
Comcast is confirmation that I am bound by the terms of           unconscionable. For the same reasons that the October 16
the Comcast Solutions Program.” Dkt. # 21, Ex. A, at 5, 7.        email was not a valid offer, it also did not provide Robbins
Although this statement still does not inform employees that      with a meaningful choice about agreeing to Comcast’s
Comcast Solutions involves a binding arbitration agreement,       arbitration agreement. Indeed, the email appears purposely
the next sentence explains where more information can be          designed to give only the faintest hints that Comcast’s new
found. By acknowledging that she reviewed this form and           program involved a binding arbitration agreement. Where an
then continuing to work for Comcast, Robbins agreed to be         offeror hides not only a contract’s terms but also its very
bound by the Comcast Solutions Program on January 1, 2017.        existence in such a manner, any resulting agreement must be
                                                                  unconscionable.

   3. Unconscionability                                           While the acknowledgement forms that Robbins reviewed in
In Washington, a contract may be unenforceable if it is found     2017 and 2018 at least announced that Comcast Solutions
to be either procedurally or substantively unconscionable.        involves a binding contract, the “take it or leave it” nature of
Al-Safin v. Circuit City Stores, Inc., 394 F.3d 1254, 1259        these offers deprived Robbins of any meaningful choice. The
(9th Cir. 2005). A contract is procedurally unconscionable        forms make clear that, even if an employee does not submit
if the plaintiff “lacked a meaningful choice.” Romney v.          their acknowledgement, they are still bound by the Comcast
Franciscan Med. Grp., 186 Wash. App. 728, 740 (2015).             Solutions Program if they continue working at the company
“Factors to be considered include the manner in which the         if they did not originally opt out. Dkt. # 21, Ex. A, at 6, 8.
contract was created, whether both parties had a reasonable       In essence, there is no way for an employee to avoid entering
opportunity to understand the terms of the agreement, and         the arbitration agreement besides quitting. Such a contract is
whether important terms were buried in a lot of fine print.”      unconscionable and unenforceable.
Mayne v. Monaco Enterprises, Inc., 191 Wash. App. 113,
119 (2015). “At minimum, an employee who asserts an
arbitration agreement is procedurally unconscionable must
show some evidence that the employer refused to respond to                               CONCLUSION
her questions or concerns, placed undue pressure on her to
                                                                  For the reasons explained above, Comcast’s Motion to
sign the agreement without providing her with a reasonable
                                                                  Compel Arbitration is DENIED. If discovery gives rise to
opportunity to consider its terms, and/or that the terms of the
                                                                  additional evidence that Robbins did receive the October 16
agreement were set forth in such a way that an average person


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
           Case 3:17-cv-00101-RDM Document 526-2 Filed 08/18/20 Page 51 of 51
Robbins v. Comcast Cable Communications, LLC, Slip Copy (2019)
2019 WL 4139297, 2019 Fair Empl.Prac.Cas. (BNA) 326,528

letter containing materials on the Comcast Solutions Program,       All Citations
Comcast may renew their Motion.
                                                                    Slip Copy, 2019 WL 4139297, 2019 Fair Empl.Prac.Cas.
IT IS SO ORDERED.                                                   (BNA) 326,528



End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
